                                                                                                            United States District Court
                                                                                                                Southern District of Texas

                                                                                                                   ENTERED
                                                                                                                  March 29, 2019
                                                                                                                David J. Bradley, Clerk
                                                  IN THE UNITED STATES DISTRICT COURT
                                                  FOR THE SOUTHERN DISTRICT OF TEXAS
                                                           VICTORIA DIVISION
                                                                               §
KIRK ROSS ENGLE,                                                               §
(TDCJ-CID #2051545)                                                            §
                                                                               §
                                 Petitioner,                                   §
                                                                               §
vs.                                                                            §   CIVIL ACTION NO. V-18-0008
                                                                               §
LORIE DAVIS,                                                                   §
                                                                               §
                                 Respondent.                                   §


                                                                   MEMORANDUM AND OPINION



                Petitioner, Kirk Ross Engle, seeks habeas corpus relief under 28 U.S.C. § 2254, challenging

a conviction in the 24th Judicial District Court ofDeWitt County, Texas. Respondent filed a motion

for summary judgment and copies of the state court record. Engle has filed his response. The

threshold issue is whether Engle has presented meritorious grounds for federal habeas corpus relief.

Based on the pleadings, the motions and briefs, the record, and the applicable law, the Court grants

Respondent's motion, denies Engle's petition, and enters final judgment dismissing the case by

separate order. The reasons for these rulings are set out below.

I.              Background

                A jury found Engle guilty of the felony offense of aggravated assault with a deadly weapon.

(Cause Number 15-11-12,329). The court found to be true three enhancement paragraphs relating

to prior convictions for retaliation in Cause Number 98-7-9112, escape and repeat felony offender,

Cause Number 07-10-10,704, and driving while intoxicated, third or more offense, Cause Number


C:\Users\cyruh ia_horace\AppOaLa\Local\T~mp\notesFFF 692\v 18-0008 .dO I.wpd
07-10-10,703. On February 11,2016, the court sentenced Engle to forty years imprisonment. The

Thirteenth Court of Appeals of Texas affirmed Engle's conviction on January 19, 2017. The Texas

Court of Criminal Appeals refused Engle's petition for discretionary review on May 24, 2017. Engle

filed an application for state habeas corpus relief on September 18, 2017, which the Texas Court of

Criminal Appeals denied without written order on January 3, 2018 .

                On February 2, 2018, this Court received Engle's federal petition. Engle contends that his

conviction is void for the following reasons:

                ( 1)             the trial court erred in prohibiting him from conducting a complete defense by

limiting his expert's testimony on insanity;

                (2)              trial counsel, Brent Domburg, rendered ineffective assistance by failing to object

when the State's witnesses commented on his post-arrest silence;

                (3)              the trial court and the prosecutor interfered with his right to a defense, thus denying

him his right to counsel;

                (4)              appellate counsel, Luis A. Martinez, rendered ineffective assistance by failing to

challenge on appeal testimony and jury argument commenting on Engle' s post-arrest silence; and

                (5)              the prosecutor engaged in misconduct by referring to Engle's post-arrest silence.

II.             The Applicable Legal Standards

                This Court reviews Engle's petition for writ of habeas corpus under the federal habeas

statutes, as amended by the Antiterrorism and Effective Death Penalty Act of 1996 (AEDPA) . 28

U.S.C. § 2254; Woods v. Cockrell, 307 F.3d 353, 356 (5th Cir. 2002); Nobles v. Johnson , 127 F.3d

409, 413 (5th Cir. 1997), citing Lindh v. Murphy, 521 U.S. 320 (1997).




C:\Users\cynth ia_horace\AppOata\Local\Temp\notesFFF692\v 18-0008 .dO I.wpd   2
                 Sections 2254( d)(l) and (2) of AEDPA set out the standards of review for questions of fact,

questions oflaw, and mixed questions of fact and law that result in an adjudication on the merits.

An adjudication on the merits "is a term of art that refers to whether a court's disposition of the case

is substantive, as opposed to procedural." Millerv. Johnson, 200 F.3d 274,281 (5th Cir. 2000). A

state-court determination of questions oflaw and mixed questions oflaw and fact is reviewed under

28 U.S.C. § 2254(d)(1) and receives deference unless it "was contrary to, or involved an

unreasonable application of clearly established F ederallaw, as determined by the Supreme Court of

the United States." Hill v. Johnson, 210 F.3d 481, 485 (5th Cir. 2000). A state-court decision is

"contrary to" Supreme Court precedent if: ( 1) the state court's conclusion is "opposite to that reached

by [the Supreme Court] on a question of law" or (2) the "state court confronts facts that are

materially indistinguishable from a relevant Supreme Court precedent" and arrives at an opposite

result. Williams v. Taylor, 120 S. Ct. 1495 (2000). A state court unreasonably applies Supreme

Court precedent if it unreasonably applies the correct legal rule to the facts of a particular case, or

it "unreasonably extends a legal principle from [Supreme Court] precedent to a new context where

it should not apply or unreasonably refuses to extend that principle to a new context where it should

apply." Id. at 1495. Questions of fact found by the state court are "presumed to be correct ... and

[receive] deference ... unless it 'was based on an unreasonable determination of the facts in light

of the evidence presented in the State court proceeding."' Hill, 210 F.3d at 485 (quoting 28 U.S.C.

§ 2254(d)(2)).

                 A state court's factual findings are entitled to deference on federal habeas corpus review and

are presumed correct under section 2254( e)( 1) unless the petitioner rebuts those findings with "clear

and convincing evidence." Garcia v. Quarterman, 454 F .3d 441, 444 (5th Cir. 2006) (citing Hughes


C:\Users\c)1lth ia_horace\A ppData\Local\ Temp\notesFFF 692\v 18.0008 .dO I .wpd   3
v. Dretke, 412 F.3d 582, 589 (5th Cir. 2005) and 28 U.S.C. § 2254(e)(l)). This deference extends

not only to express findings of fact, but to the implicit findings ofthe state court as well. Garcia, 454

F.3d at 444-45 (citing Summers v. Dretke, 431 F.3d 861, 876 (5th Cir. 2005); Young v. Dretke, 356

F.3d 616, 629 (5th Cir. 2004)).

                While, "[a]s a general principle, Rule 56 of the Federal Rules of Civil Procedure, relating to

summary judgment, applies with equal force in the context of habeas corpus cases," Clark v.

Johnson, 202 F.3d 760, 764 (5th Cir.), cert. denied, 531 U.S. 831 (2000), the rule applies only to the

extent that it does not conflict with the habeas rules. Section 2254(e)(l)- which mandates that

findings of fact made by a state court are "presumed to be correct"- overrides the ordinary rule that,

in a summary judgment proceeding, all disputed facts must be construed in the light most favorable

to the nonmoving party. Unless the petitioner can "rebut[ ] the presumption of correctness by clear

and convincing evidence" as to the state court's findings of fact, those findings must be accepted as

correct. Smith v. Cockrell, 311 F.3d 661,668 (5th Cir. 2002).

                Engle is proceeding pro se. A pro se habeas petition is construed liberally and not held to

the same stringent and rigorous standards as pleadings filed by lawyers. See Martin v. Maxey, 98

F.3d 844, 847 n.4 (5th Cir. 1996); Guidroz v. Lynaugh, 852 F.2d 832, 834 (5th Cir. 1988); Woodall

v. Foti, 648 F.2d 268,271 (5th Cir. Unit A June 1981). This Court broadly interprets Engle's state

and federal habeas petitions. Bledsue v. Johnson, 188 F.3d 250, 255 (5th Cir. 1999).




C:\Users\cynth ia_horace\A ppData\Local\ Temp\notesFFF692\v 18-000S.dO I. wpd   4
III.             Statement of Facts

                 A.               State's Opening Argument

Mr. Michael Sheppard, counsel for the State, gave an opening statement. He asked the jury to focus

on the evidence and consider whether the defendant, Kirk Ross Engle, knew that what he did was

wrong. III RR 11. He said:

                                  Because the insanity issue is so prominent in this case, I'm going to
                                  ask you to keep your eye on that ball and to focus, as you hear the
                                  evidence, on what is the critical issue and the critical evidence that
                                  you need to consider to determine whether or not this defendant knew
                                  what he did was wrong ...

III RR 11.                     Sheppard anticipated that the evidence would show that Engle consciously and

deliberately stabbed the victim while asking, "Do you want to die tonight?" III RR 13-14. Engle

committed the stabbing, according to Sheppard, so that he could go back to prison. III RR 12-13.

Engle then fled the scene and got rid of the knife, an act showing Engle knew the act was wrong. III

RR 14-15. Sheppard alerted the jury that police captured Engle on tape talking about going "home,"

which was prison and that Engle's original plan was to stab the fire chief and not Brian Smolik. III

RR 16. Sheppard also noted that Engle would not tell officers his name but then corrected the

spelling of his last name to those same officers. III RR 17-18. Sheppard told the jury that Ranger

Troy Wilson would testify and say that Engle initially told him that Engle committed the stabbing

so he could go back to prison. III RR 18-19. The State believed that Engle's statement that the

stabbing was his way of going back to prison reflected on his mental state. III RR 19. Sheppard

anticipated that Engle would try to blame his prescription for Lexapro for his insanity. III RR 19. The

medical records, though, would show that Engle was "pissed off' at police and used rage "as an

excuse to get violent." III RR 19-20. Sheppard alluded to medical records indicating that Engle told


C:\Users\cynth ia_horaccM ppData\Local\Temp'.JlOtesFFF 692\v 18-0008 .dO I .wpd   5
caseworkers that he was "homesick for prison" and that he wanted "to kill a cop." III RR 20.

Sheppard also told the jury that Dr. Joel Kutnick, a psychiatrist, would testify and say that Lexapro

did not produce insanity. III RR 20-21.

                B.               State's Case-in-Chief

                The State's first witness was the victim, Brian Smolik. On August 19., 2014, Smolik, a

volunteer firefighter at Yorktown Volunteer Fire Department, went to respond to a fire around 8:30

or 8:45 in the evening. III RR 25, 27. Smolik testified that he was initially paged to respond to a car

fire at an apartment building, but that the fire ended up being a brush fire on 6th Street. III RR 25.

He arrived at the scene in a red fire truck with lettering on the side identifying the Yorktown

Volunteer Fire Department. III RR 30. The truck' s lights and siren were both running. III RR 32.

Smolik testified that when he arrived at the scene, a man, the defendant Engle, was standing behind

the fire. III RR 26. The fire was made of brush and tree limbs and appeared to contain an old couch.

III RR 27. It was dark. III RR 28. Smolik explained to Engle that he was with the Volunteer Fire

Department and that they would need to put the fire out because it was within the city limits. Engle

responded with comments along the lines of "F**k the fire department" and "F**k the police

department." III RR 29. Smolik testified that he climbed on the back of the truck to turn the pump

on. As he did, Engle told Smolik that he had started the fire on purpose and that Smolik was not

going to put it out. III RR 26. Smolik testified that Engle said at least twice that he did not want the

fire department to put the fire out. III RR 30. Smolik told Engle that the firefighters had to put the

fire out and started the pump. He then turned to the right to get off the truck. As he did, he felt like

he had been punched in the stomach. III RR 26.




C:\Usen\cynth ia _horace\AppData\Local\ Temp\notcsFFF692\v 18.0008.d0 I .wpd   6
               When Smolik got off the truck, Mylam Lemke, another volunteer firefighter, told him he was

bleeding, and Smolik realized he had been stabbed. III RR 26. Lemke testified that he heard Engle

say to Smolik, "Do you want to die tonight?" III RR 45. Eric Von Helbing, another volunteer

firefighter, testified that he saw Engle holding a knife and making a jabbing motion toward Smolik.

III RR 39. Monte James Riedel, another volunteer firefighter, testified that Engle swung his hand in

the air and asked Riedel, "You want to get stabbed tonight, too?" Riedel put his hands up and started

yelling, "He's got a knife, call the police." III RR 49. Von Helbing called EMS and the police

department. III RR 40. He also saw Engle leave the scene. III RR 41 . Lemke walked Smolik to Main

Street, where an ambulance could pick him up. III RR 33. Smolik testified that he did not see Engle

again. III RR 29. Smolik then spent four days in the Detar Hospital in Victoria, Texas. III RR 28. He

spent three days in the ICU and one in a private room. III RR 33 .

               Officer Joshua James Serbin testified that he was responding to a call about a domestic

situation when police Chief Campos told him that he needed to respond to Smolik's stabbing. III RR

53. Once he arrived at the scene, Serbin began to search for Engle. III RR 54. He found Engle about

eight blocks from the fire. Serbin testified that he told Engle to stop where he was, and Engle put his

hands in the air. Serbin's gun was drawn. III RR 55. Serbin commanded Engle to walk slowly toward

him and when he began walking fast, Serbin told him to turn around and lay on the ground. Engle

complied after Serbin gave him the command seven times. III RR 56. Serbin called dispatch, and

Chief Campos arrived shortly thereafter. Chief Campos and Serbin put handcuffs on Engle, and

when a third officer arrived at the scene, the officers searched Engle's person for weapons. They did

not find a knife on him or around him. III RR 57. Serbin testified that Engle told the officers that he

had been waiting for Chief Campos, because he had wanted to stab him. Engle further stated that he


C:\ Use~\cynthia_horace\AppData\Local\Temp\notcsFFF692\v 18-000S.dOI.wpd   7
wanted to go home. Chief Campos told Engle that he would not be going home, and Engle then

clarified saying the penitentiary was his home. III RR 59. Serbin testified that, during the ride in the

car to the jail, Engle told Chief Campos that he had a hard time making it outside of prison and that

when he was previously up for parole, he told the officials that he did not want to get out of prison.

Engle also stated in the car that Smolik had been in the wrong place at the wrong time. III RR 62.

                After Serbin's testimony, the State offered the State's Exhibit 4, an hour-long video from

Officer Serbin's dash cam from August 19,2014, showing Engle's arrest. IIIRR 63, 66. In the video,

Serbin said that Engle would be charged with a federal offense. Engle responded, "They feed me

better." III RR 79. Engle also commented that prison was where he belongs. III RR 83.

                Officer Troy Wilson, a Texas Ranger, testified next. He said that he spoke with Engle at the

Dewitt County Sheriffs Office. III RR 86. Wilson testified that Engle told him that he took

medication and that he had told his counselors he wanted to go back to prison. III RR 87. Wilson

testified that after he read Engle his Miranda rights, "the 38.22 warnings," Engle terminated the

interview. Miranda v. Arizona, 384 U.S. 436 (1966); Tex. Code Crim. Proc. art. 38.22, 2(a) (West

2014). III RR 87-88. The State offered Exhibit 5, an audio recording of Wilson and Engle's

conversation. III RR 88. The prosecutor asked Ranger Wilson, "What did he say?" in discussing

Engle's responses to the Miranda questions. III RR 91. Ranger Wilson said that Engle said, "I plead

the Fifth" and "terminate." III RR 91. Ranger Wilson also noted that Engle nodded his head in the

affirmative in response to the question regarding whether he understood the Miranda warnings. III

RR91.




C;\Users\cynthia_horace\AppData\Loc:al\Temp\notesFFF692\v 18-0008 .dO I.wpd   8
               C.               Defense Opening Statement

               In his opening statement, Mr. Brent Domburg, defense for Engle, stated that at the time of

the incident, Engle had been on parole for a felony offense. Engle' s parole officer sent him to Gulf

Bend to be evaluated, and there he was found to have several mental illnesses. He was prescribed

medications included Lexapro and Seroquel. Domburg stated that Engle took Lexapro during the

day and Seroquel at night to help him sleep. Domburg stated that Lexapro caused Engle to behave

in ways he normally did not behave and made him angry and irritable. IV RR 8. Domburg stated that

by preponderance of the evidence, he would attempt to prove that Engle was insane. IV RR 7.

               D.               The Defense's Case-In-Chief

               Brandi Gamez, a nurse at the Dewitt County Jail, testified that the medical records from the

jail, presented as Defense Exhibit Number 1, showed that Engel's dose of Lexapro was 20

milligrams per day, and his dose of Seroquel was 200 milligrams at night. IV RR 12. She also

testified that the record showed that Engle had refused the medicine. IV RR 13.

                Engle testified next, waiving his Fifth Amendment protection. IV RR 17. Engle testified that

as he remembered, on the night of the incident, he was on parole after serving most of a 5-year

sentence in prison for a DWI and resisting arrest. IV RR 21 . Engle testified that he has had mental

problems since he was young and dropped out of school because of them. He testified that he self-

medicated with drugs and alcohol to deal with his mental problems, which were causing him to have

blackouts, anger, depression, and suicidal thoughts. IV RR 22. Engle testified that he held several

jobs but then started smoking marijuana with his cousin and had a dirty urine test. IV RR 23.

Because of his urine test, his parole officer sent him to a crisis center in Gulf Bend. IV RR 24. At

the time he was sent to the crisis center, he testified that he was becoming suicidal, going into rages,


C:\Users\cymh ia_horace\AppData\Local\Temp\nolesFFF692\v 18-0008 .dO I.wpd   9
and cussing his family out and not remembering it. IV RR 24-25. He testified that he told his parole

officer that he thought people were after him and trying to kill him. IV RR 25 . Engle testified that

the doctor at Gulf Bend talked with him no longer than five minutes before writing a prescription

for him. Engle testified that the doctor later increased his prescriptions for both Seroquel and

Lexapro, although he only requested an increased dosage of the sleeping pills. Engle testified that

he started acting out of anger and not remembering it after the increased dosage ofLexapro. IV RR

27. Engle testified that he stopped taking Lexapro for three weeks but that his parole officer

instructed him that he needed to have Lexapro in his blood system for his urine test and that he

would be in violation ofhis parole ifhe did not take it. He was on Lexapro the night of the incident.

IVRR28.

                Engle testified that on the day of the incident, he had cleaned out a house he had been renting

out to people and threw some furniture in a ditch for the city to pick up. Engle said that he started

feeling angry and then saw a fire but did not remember lighting it. He said that he started to go get

some water but then blacked out. IV RR 29. The next thing he remembered was laying in the street

and then seeing his friend's house and starting to walk toward it. He testified that, after that, the next

thing he remembered is waking up in jail three days later. IV RR 30. Engle said that he did not

remember stabbing a fireman but saw it on TV and in the newspaper. IV RR 32. Engle said, on

cross-examination, that he had been to penitentiary on three prior occasions, including for

threatening a police officer. IV RR 33-34. He testified that he went to federal penitentiary for

hauling 12 pounds of marijuana. He testified that he knows that the federal penitentiary serves better

food than the state penitentiary. IV RR 34. Engle admitted that Officer Campos would be a likely

target ifhe wanted to kill someone. IV RR 47. Engle said that his previous rage attacks in which he


C:\Users\cynth ia_ ho111ce\AppData\Local\Tcmp\notesFFF 692\v 18-0008 .dO I .wpd   10
assaulted or threatened officers were due to alcoholism, not Lexapro. Engle testified that he was not

drinking with his friend Carlos Villarreal on the day of the incident. IV RR 51. Engle said that he

had been telling people he wanted to go back to the penitentiary. IV RR 52. Engle also testified that

he told Dr. Dotter, his doctor at Gulf Bend, that he suffered from depression, anxiety, anger, and

paranoia. IV RR 65. He also told Dr. Dotter that he had rage attacks. IV RR 67. Engle said that he

only wanted his sleeping medicine increased when Dr. Dotter increased both Lexapro and Seroquel.

IVRR69.

                Engle testified that he did not remember much of the day of the incident and much of what

was recorded on video and being shown to the jury. IV RR 71. Engle said that he did not know

where he had put the knife. IV RR 76. Engle testified that he heard on the video ofhis conversation

with Texas Ranger Troy Wilson that he said, "This is what it took" for him to go back to prison but

did not remember it. IV RR 89. Engle said that he took Lexapro in jail and that he started acting

weird as soon as he took it. IV RR 91. Engle said that on the day of the incident, however, he

remembered having a conversation about buying a house with his friend and neighbor Carlos

Villarreal, soon after taking Lexapro. IV RR 93. Engle testified that on July 14, 2014, he told Mickey

Kenney, a counselor at Gulf Bend, that he would rather be in prison than in the free world. Engle

testified that he did not remember, however, when he was two days off his medication, telling Mr.

Kenney that he wanted to kill a cop because they are the enemy. IV RR 100. On re-direct, Engle said

that he did not remember stabbing Mr. Smolik. IV RR 103.

                Nancy Mecina Hosek, a corporal at DeWitt County Jail, testified that she sometimes

administered medications if the nurse was not at the jail in the evening shift or if she was working

the evening shift. IV RR 104. Hosek said that she sometimes provided medication to Engle but that


C:\Users\cynth ia_horace\A ppData\Local\ Temp\notesFFF692\v 18-0008 .dO I.wpd   11
she did not remember what. Hosek testified that she sometimes assisted the weekend nurse in

distributing medications as well. IV RR 105. Hosek said that Esther, the weekend nurse, distributed

medication to Engle and that 40 minutes later, he became agitated and started pacing in his cell. IV

RR 106. Hosek said that Engle demonstrated anxiousness for about six hours that day and that she

told him he did not have to take the medication anymore. IV RR 106-107. Hosek said that she did

not see him act anxious after refusing to take the medication. IV RR 107. On cross-examination,

Hosek testified that six hours after taking the medication, Engle started to get exhausted and then

fell asleep. IV RR 109.

                Lupe Garcia, Kirk Engle's mother, testified that Engle started taking medications in April

of 2014 and that she took him to Gulf Bend for mental services. IV RR 113-114. Garcia said that

Gulf Bend mailed the medications for Engle to her house and that Engle's behavior began to change

after he started taking them. Garcia said that he would cry, became more forgetful, and would tell

her to go away when she knocked at his door. IV RR 114. Garcia said that Engle started treating her

inappropriately after being on the medicine and texted her things like, ''I'm going to kick your ass"

or come to her house and say things like, "You're not my mom." IV RR 115. Garcia said that Engle

was always forgetful but not angry, crying or depressed. IV RR 116. On cross-examination, Garcia

testified that she took Lexapro to the jail about a week after Engle had been admitted because he did

not want to see her any day prior. IV RR 118. Garcia agreed that Engle seemed to be acting the same

way he acted when he was off Lexapro. IV RR 119.

                Dr. Thomas Demoor, a psychiatrist from San Antonio, testified that he approaches cases of

criminals seeking psychiatric help differently than other patients because he is looking for

confirmatory evidence. Dr. Demoor said that in order for a person to be not guilty by reason of


C:\Users\cynth ia_horace\AppOata\LocaJ\Temp\notesFFF692\v 18-0008.d0 I .wpd   12
insanity, the person needs to have such severe mental illness that they can no longer tell right from

wrong. Dr. Demoor said that he did not examine Engle for criminal insanity. IV RR 122. Dr.

Demoor said that he examined Engle for a condition known as "involuntary intoxication " and that

he believed Engle suffered from involuntary intoxication due to his medication and that it led to a

manic state and his aggressive outburst. IV RR 123. Dr. Demoor said that it was debatable whether

Engle should have been prescribed Lexapro, since he believes Engle suffered from bipolar disorder.

IV RR 124. On recess, the judge said that Dr. Demoor could not talk about whether Engle knew

whether what he was doing was right or wrong, since he did not examine Engle for insanity. IV RR

125. Dr. Demoor said that he reviewed medical records from the MHMR, witness statements,

offense reports, and Dr. Kutnick's reports. IV RR 127.

               E.              The State's Rebuttal

               The State called Dr. Joel Kutnick, a self-employed psychiatrist who has conducted thousands

of forensic evaluations. Dr. Kutnick testified that in contrast to clinical psychology (in which he

generally takes a client at his word), forensic psychology requires him to obtain collateral

information to determine whether a client is telling the truth about his condition. IV RR 131-132.

Dr. Kutnick testified that in conducting a forensic evaluation, he is looking to see whether a

defendant is competent, whether the insanity defense might be applicable, and whether there were

mitigating circumstances. IV RR 132- 133. Dr. Kutnick said that he was asked to analyze Engle for

sanity. IV RR 134. Dr. Kutnick said that he was asked to determine whether Engle was insane,

regardless of intoxication. IV RR 139. Dr. Kutnick said that in his investigation, he discovered that

Engle may have been drinking the day of the assault and that Engle had abused alcohol in the past.

IV RR 141. Dr. Kutnick testified that, based upon the records, it did not appear that Engle had


C:\Users\cynthia_horacMppData\Local\Temp\notesFFF692\v 18.0008.d0 l .wpd   13
complained that Lexapro had been causing him problems. IV RR 142. Dr. Kutnick read part of a

diagnostic assessment from November 22, 2013 (State's Exhibit 7), in which Engle said he

sometimes got into a rage stage and used it as an excuse to become violent. The report was from

before Engle was put on Lexapro. IV RR 144. Dr. Kutnick also read part of a psychiatric evaluation

conducted by Dr. Dotter at the Gulf Bend MHMR Center from March 5, 2014 (State's Exhibit 11),

which was also before Engle was on Lexapro. The evaluation mentioned that Engle complained of

depression, anxiety, anger, and paranoia. IV RR 145-146. Dr. Kutnick also read an Individual

Service Record (State's Exhibit 9), handwritten by Dr. Kinney of Gulf Bend Center and dated

January 13, 2014, that said that Engle stated he was homesick for prison. The conversation happened

before Engle was put on Lexapro. IV RR 147. Dr. Kutnick testified that he did not see anything

about Engle complaining about his medications in all of the records he reviewed. IV RR 148. Dr.

Kutnick testified that a person's behavior before, during, and after a crime is one of the most

important things in determining a person's sanity. Dr. Kutnick said that there is a very narrow

definition for insanity, which is that a person must be so ill that he or she does not know that what

they are doing is wrong. IV RR 149. Dr. Kutnick testified that based upon the facts in evidence and

everything he reviewed, his opinion was that Engle was not insane at the time he committed the

cnme.

                 Dr. Kutnick testified that Lexapro is a common drug prescribed for anxiety and depression

and that he has never seen or heard of it causing a blackout. IV RR 151. Dr. Kutnick testified that

Lexapro can cause people with bipolar disorder to go into a manic state but that there was no

evidence of that in Engle's case. IV RR 152-153. Dr. Kutnick testified that in his opinion, based on

a reasonable degree of medical certainty, Engle was not intoxicated on Lexapro when he stabbed


C:\Users\cynth ia_horace\A ppData\Local\ Tem p\notesFFF692\v 18-0008 .dO I .wpd   14
Smolik. He also said that Engle might have been intoxicated by alcohol but that no one had tested

his blood or urine after he was arrested. IV RR 156-157. Dr. Kutnick read a note from Gulf Bend

MHMR (State's Exhibit 8), dated July 14, 2014, when Engle had been offLexapro for two days, that

said Engle had stated he wanted to kill a cop. IV RR 157. Upon cross-examination, Dr. Kutnick said

that he had only a provisional, not a defmitive, diagnosis. IV RR 157. Dr. Kutnick testified that

Engle was on Seroquel, an antipsychotic and mood stabilizer, and that it would be unlikely for an

antidepressant such as Lexapro to push a person into a manic state while that person was also on a

mood stabilizer. IV RR 163. Dr. Kutnick said that based on his research on Lexapro, there was a

small possibility that the drug could cause an increase in violence but not after age 24. IV RR 164.

                Mickey Kinney, a case manager at Gulf Bend, testified that his job responsibilities included

teaching individuals to take medication, reminding individuals to take medication, and reminding

individuals to keep doctors' appointments and refill their medication. Kinney said that he did that

with Engle. IV RR 169. Kinney said that he tried to meet with Engle on a weekly basis at his home.

IV RR 170. Kinney said that Engle never complained to him about the effects of his medication

between March 2014 (when he started taking Lexapro) and August 19, 2014 (the day of the incident).

Kinney said that Engle did not complain about feeling bugs on him or that he felt like the medication

was making him crazy or that he could not remember things. IV RR 171.

                 F.               The Defense's Rebuttal

                 On rebuttal, Engle testified that he complained one time about his medication to Kinney. He

said he complained that the medication gave him the shakes. Engle said that Kinney told him that

he had never seen it do that to him. IV RR 172-173.




C:\Users\cynlh ia_horace\A ppData\Local\ Tcmp\not.esFFF692\v 18.0008.d0 I. wpd   15
                G.              The State's First Closing Argument

               Mr. Manning began the State ' s closing. He argued that the State was sympathetic to Engle's

background but that that background did not give him license to stab a fireman with a knife. V RR

5. Mr. Manning highlighted some of the evidence presented, including the November 2013 Gulf

Bend assessment in which Engle said he would use rage as an excuse to become violent (State's

Exhibit 7), the January 14 conversation with Kinney in which Engle said he was homesick for prison

(State's Exhibit 9), and the July 2014 conversation with Kinney in which Engle said he wanted to

kill a cop and that he had been offLexapro for two days (State's Exhibit 8). V RR 5-6. Mr. Manning

reminded the jury that on August 19, 2014, Engle started a fire, asked Smolik if he wanted to die that

night, stabbed Smolik (sending him to the hospital for four days), left the scene because he knew his

conduct was wrong, and then hid the knife. V RR 6. Mr. Manning said that Engle denied stabbing

anyone during his ride to the jail and that he also stated that Smolik was in the wrong place at the

wrong time (State's Exhibit 4). Mr. Manning said that Engle told Texas Ranger Troy Wilson that

"This is what it took," referencing going back to prison (State' s Exhibit 5). V RR 7. Mr. Manning

said that Kinney had said that Engle had not complained about his medications and that both the

Defense' s expert, Dr. Demoor, and the court-appointed expert, Dr. Kutnick, said that the defendant

did not meet the criteria for insanity. V RR 8.

                H.               The Defense Closing Argument

                In his closing statement, Mr. Domburg, counsel for Engle, advised the jury to decide what

the evidence shows and what burdens were met by either side. V RR 8. Mr. Domburg walked the

jury through the jury charge. He said that the defense did not contest that Engle stabbed Smolik, but

that Paragraph 5 of the jury charge talked about the affirmative defense of insanity. V RR 10. Mr.


C:\Users\cynth ia_horace\AppData\Local\Temp\notesF FF692\v 18-0008.d0 I.wpd   16
Domburg said the issue in this case was whether Engle was insane based upon involuntary

intoxication and that the defense bears the burden of proving by preponderance of the evidence more

likely than not that he was intoxicated on the day of the offense. Mr. Domburg submitted to the jury

that the defense met its burden. V RR 10. Mr. Domburg said that Engle exercised no independent

judgment in taking his medicine, since it was required by the conditions of his parole. V RR 11 . Mr.

Domburg highlighted testimony from Lupe Garcia, Engle's mother, in which she said Engle started

acting differently after taking the medication, cursing out family members and forgetting things. Mr.

Domburg highlighted testimony from a jail employee that said Engle went into a rage after taking

Lexapro. V RR 12. Mr. Domburg said that he thought the evidence showed that Engle did not know

that stabbing the fireman was wrong at the time he did it, as he has no recollection of the event. V

RR 13.

                I.              The State's Second Closing Argument

                In the final closing statement on behalf of the State, Mr. Sheppard said that it was normal for

the jury to have "good Christian sympathy" for Engle but that the deciding factors in the case were

what the law is, what the facts are, and what the jury's duties are. V RR 16. Mr. Sheppard said that

the incident of Engle stabbing Smolik with a knife was virtually uncontested. V RR 17. Mr.

Sheppard said the critical element of the case was whether Engle knew what he did was wrong. Mr.

Sheppard told the jury that there was "absolutely zero evidence to support insanity." V RR 18. Mr.

Sheppard reviewed the testimony ofthe firemen with Smolik the night of the incident: Eric Helbing,

who saw the knife, and Mylam Lemke, who heard Engle ask Smolik if he wanted to die that night.

Mr. Sheppard said the question about dying was legally significant because it showed that Engle

knew that stabbing someone could cause death (a blow to the insanity defense). V RR 21. Mr.


C:\Users\cynthia_ horace\AppOata\Local\Temp\notesFFF692\v 18-0008.d0 I.wpd   17
Sheppard said that Engle did not want the fire to be put out because he wanted the police officers to

show up. Mr. Sheppard says Engle's action was premeditated; he wanted to go back to prison. V

RR 22. Mr. Sheppard says that Engle stabbed Smolik because Smolik was interfering with his plan

by putting the fire out. Mr. Sheppard reviewed the testimony of Monte Riedel, a firefighter, saying

that Engle's threat to him ("Do you want me to stab you?") and that Engle's running off into the

darkness were indications that he knew that what he was doing was wrong. V RR 23. Mr. Sheppard

said that Engle raised his hands when he encountered Officer Serbin eight blocks from the scene of

the crime because he knew that what he had been doing was wrong. V RR 23-24. Mr. Sheppard

reminded the jury that Engle told the officers taking him to jail that the penitentiary was his home.

Mr. Sheppard said that Engle corrected the spelling of his name, that he said he did not stab anyone,

and that Smolik was in the wrong place at the wrong time. V RR 24-25. Mr. Sheppard told the jury

that insanity is very narrow and that in Engle' s case, the opposite (that Engle was not insane at the

time of the incident) had been proven beyond a reasonable doubt. V RR 25 . Mr. Sheppard said that

Engle ' s statement that "This is what it took" showed what Engle's mindset and motives were. Mr.

Sheppard said that Engle had been talking about going back to prison way before he was ever on

Lexapro and had said that he used rage as an excuse to get violent before Lexapro. V RR 26-27. Mr.

Sheppard said that he did not think any reasonable juror could believe that Engle remembered

everything from the morning and afternoon of the incident but not what happened when he started

the fire. V RR 28. Mr. Sheppard told the jury that the Lexapro stuff is "garbage," but even if they

find it compelling, they should remember that the fire happened hours after Engle took the Lexapro.

V RR 29. Mr. Sheppard also noted that Engle was sane enough to terminate his interview with Texas

Ranger Troy Wilson. V RR 29. Mr. Sheppard told the jury that they were there to determine whether


C :\Use~\cynth ia _horace\AppOata\Local\ Tcmp\notcsFFF692\v 18-0008 .dO I .wpd   18
they were going to allow people to stab public servants and be acquitted. V RR 30. Mr. Sheppard

said that Engle's testimony did not make sense in that every time he got to a part where he did

something bad, he did not remember it. V RR 31. Mr. Sheppard questioned why Engle's family

would bring medication that was negatively affecting him to the jail. Mr. Sheppard said that the rage,

attacking cops, and the desire to go back to prison predated Engle taking Lexapro. V RR 32. Mr.

Sheppard reminded the jury that the experts had said that intoxication had not made Engle insane.

V RR 33. Mr. Sheppard asked the jury to find Engle guilty of aggravated assault with a deadly

weapon. V RR 35. The jury found Engle guilty of the offense of aggravated assault with a deadly

weapon. V RR 38.

IV.             The Claim Based on Trial Court Error

                (Ground 1)

                In his first ground for federal habeas relief, Engle complains that he was denied an

opportunity to present a complete defense due to the trial court's ruling limiting his expert witness

testimony. Engle states that he clearly asserted the defense of insanity pursuant to Texas Penal Code

8.01 and tried to prove it by asserting involuntary intoxication. Involuntary intoxication is

encompassed by the insanity defense found in Texas Penal Code 8.01 and is an affirmative defense.

Engle explains that the excluded testimony from Dr. Demoor was relevant and it would have

provided helpful and useful information to the jury when assessing Engle's defense and witnesses'

testimony. Engle insists that Dr. Demoor' s testimony, had it not been excluded, would have proven

Engle's defense of being insane. The excluded testimony was therefore critical to the defense. There

is a reasonable chance Engle would have been found not guilty had Dr. Demoor been allowed to




C:\Uscrs\cynth ia_hor.tcc\AppOata\Local\ Temp\notesFFF692\v 18-0008 .dO I.wpd   19
testify completely as to both prongs of the involuntary intoxication defense. (Docket Entry No. 18-

25, p. 125).

                "[T]he Constitution guarantees criminal defendants a meaningful opportunity to present a

complete defense." Holm es v. South Carolina, 547 U.S . 319, 324 (2006) (internal quotation marks

omitted). "This right is abridged by evidence rules that 'infring[ e] upon a weighty interest of the

accused' and are " 'arbitrary'' or disproportionate to the purposes they are designed to serve."' I d.

(quoting United States v. Scheffer, 523 U.S . 303, 308 (1998)). Per that constitutional guarantee, the

Supreme Court in Crane v. Kentucky held that the state court erred in excluding "competent, reliable

evidence bearing on the credibility of [the defendant's] confession" merely because the trial court

had ruled the confession voluntary. 476 U.S. 683, 690 (1986); see id. at 690- 91 ("Th[e] opportunity

[to be heard] would be an empty one if the State were permitted to exclude competent, reliable

evidence bearing on the credibility of a confession when such evidence is central to the defendant' s

claim of innocence. In the absence of any valid state justification, exclusion of this kind of

exculpatory evidence deprives a defendant of the basic right to have the prosecutor' s case encounter

and survive the crucible of meaningful adversarial testing." (internal quotation marks omitted)); see

also Chambers v. Mississippi, 410 U.S . 284, 302 (1973) ("The testimony rejected by the trial court

here bore persuasive assurances of trustworthiness and thus was well within the basic rationale of

the exception for declarations against interest. That testimony also was critical to Chambers ' defense.

In these circumstances, where constitutional rights directly affecting the ascertainment of guilt are

implicated, the hearsay rule may not be applied mechanistically to defeat the ends of justice.");

Washington v. Texas, 388 U.S. 14, 23 (1967) ("We hold that the petitioner in this case was denied

his right to have compulsory process for obtaining witnesses in his favor because the State arbitrarily


C:\ Use~\cynth ia_horace\AppData\Local\Temp\notesFFF692\v 18-0008 .dO I.wpd   20
denied him the right to put on the stand a witness who was physically and mentally capable of

testifying to events that he had personally observed, and whose testimony would have been relevant

and material to the defense.").

                Yet the general principle announced in Holmes and its forebears is complicated when applied

in the context of expert witnesses testifying to a defendant's mental health issues. In Clark, the

Supreme Court confronted a state rule of evidence that excluded all expert testimony regarding the

defendant's mental health unless it was offered to prove an insanity defense; i.e. , such evidence

could not be offered to refute mens rea. 548 U.S. at 756-57. In rejecting the defendant' s challenge

to that rule, the Supreme Court noted that "the right to introduce relevant evidence can be curtailed

if there is a good reason for doing that." Id. at 770; see also id. ('"While the Constitution ...

prohibits the exclusion of defense evidence under rules that serve no legitimate purpose or that are

disproportionate to the ends that they are asserted to promote, well-established rules of evidence

permit trial judges to exclude evidence if its probative value is outweighed by certain other factors

such as unfair prejudice, confusion of the issues, or potential to mislead the jury.'" (alteration in

original) (quoting Holmes, 547 U.S. at 326)). The Court found four reasons for Arizona's rule that

rendered it constitutionally permissible. The first reason was that allowing expert mental health

evidence as to mens rea would undermine the state's "authority to define its presumption of sanity

(or capacity or responsibility) by choosing an insanity defmition, . .. and by placing the burden of

persuasion on defendants who claim incapacity as an excuse from customary criminal

responsibility." !d. at 771. The Court then found three other "characteristics of mental-disease and

capacity evidence that may reasonably be hedged by channeling the consideration of such evidence

to the insanity issue" on which the defendant generally bears the burden of proof. !d. at 774. The


C:\Usen\cynthia_horace\A ppData\Local\ Temp\notesFFF692\v 18-0008 .dO I .wpd   21
first is that the diagnosis of mental disease "may mask vigorous debate within the profession about

the very contours of the mental disease itself," leading to "a general caution in treating psychological

classifications as predicates for excusing otherwise criminal conduct." I d. at 77 4-7 5. The second is

"the potential of mental-disease evidence to mislead jurors (when they are the factfinders) through

the power of this kind of evidence to suggest that a defendant suffering from a recognized mental

disease lacks cognitive, moral, volitional, or other capacity, when that may not be a sound conclusion

at all." Id. at 775. The last concerns the "particular risks inherent in the opinions of the experts who

supplement the mental-disease classifications with opinions on incapacity," namely, the required

judgment-calls in making the inference from the diagnosis to an opinion on the defendant's mental

state at the time of the offense and from "the concepts of psychology, which are devised for thinking

about treatment, to the concepts of legal sanity, which are devised for thinking about criminal

responsibility." Id. at 776-77. As the rule in question "serve[d] to preserve the State' s chosen

standard for recognizing insanity as a defense and to avoid confusion and misunderstanding on the

part ofjurors," there was "no violation of due process under Chambers and its progeny, and no cause

to claim that channeling evidence on mental disease and capacity offends any principle of justice so

rooted in the traditions and conscience of our people as to be ranked as fundamental. " Id. at 779

(internal quotation marks omitted).

                On habeas review under AEDP A, the prejudice of constitutional error in a state-court

criminal trial is measured by the "substantial and injurious effect" standard ofBrecht v. Abrahamson,

507 U .S. 619 (1993). See, e.g., Hughes v. Quarterman, 530 F.3d 336, 345 (5th Cir. 2008).

                There are guideposts in applying the standard to the facts of a given case. When a court finds

itself "in virtual equipoise as to the harmlessness of the error under the Brecht standard, the court


C;\Users\cynth ia_horace\AppData\Local\Temp\notesFFF692\v 18-0008 .dO I.wpd   22
should treat the error as if it affected the verdict." Fry v. Pliler, 551 U.S. 112 n.3 (2007) (citations

and quotations omitted); see also Robertson v. Cain, 324 F.3d 297, 305 (5th Cir. 2003) ("[T]he

petitioner should prevail whenever the record is so evenly balanced that a conscientious judge is in

grave doubt."). Conversely, an error is insufficient under Brecht when the evidence of the

defendant's guilt is overwhelming. See, e.g., Burgess v. Dretke, 350 F.3d 461,472 (5th Cir. 2003).

                A constitutional trial error is not so harmful as to require habeas relief unless there is more

than a mere reasonable possibility that it contributed to the verdict. Brecht v. Abrahamson, 507 U.S.

619, 63 8 ( 1993). It must have had a substantial effect or influence in determining the verdict. Based

upon its own careful review of the record, this Court finds that the trial court's decision to exclude

the expert testimony of Dr. Demoor did not have a substantial and injurious effect or influence in

determining the verdict.

                Engle raised this issue on appeal, and the Texas Court of Criminal Appeals subsequently

refused Engle's petition for discretionary review. "When one reasoned state court decision rejects

a federal claim, subsequent unexplained orders upholding that judgment or rejecting the same claim

are considered to rest on the same ground as did the reasoned state judgment." Bledsue v. Johnson,

188 F.3d 250, 256 (5th Cir. 1999). This "look through" doctrine enables a federal habeas court "to

ignore-and hence, look through-an unexplained state court denial and evaluate the last reasoned

state court decision." !d.; see also Renz v. Scott, 28 F.3d 431, 432 (5th Cir. 1994) (finding that the

denial ofrelief"on the findings of the trial court" by the Texas Court of Criminal Appeals adopts

an express finding by the trial court that a claim was procedurally barred from habeas review); Ylst

v. Nunnemaker, 501 U.S. 797, 803 (1991) ("Where there has been one reasoned state judgment




C:\Usen\cynthia_horace\A ppData\Local\Temp\notesFFF 692\v 18-0008 .dO 1. wpd   23
rejecting a federal claim, later unexplained orders upholding that judgment or rejecting the same

claim rest upon the same ground.").

              In this case, the Thirteenth Court of Appeals rejected Engle's trial court error claim. Because

the Thirteenth Court of Appeals issued the last reasoned opinion on this matter, this Court "looks

through" the Texas Court of Criminal Appeals' order to the appellate court's decision.

              The Thirteenth Court of Appeals found:

                              II. Limitation of Defense Expert's Testimony
                              In his sole issue, Engle generally complains that the trial COl.lrt abused
                              its discretion when it limited the testimony of his expert, Thomas
                              Demoor, M.D., by not allowing him to testify fully and completely
                              about an element of the involuntary intoxication
                              defense-specifically whether Engle knew that his conduct was
                              wrong. Engle contends that by limiting Dr. Demoor's testimony, the
                              trial court stopped him from proving his affirmative defense. He
                              claims that his constitutional right to due process was violated
                              because Dr. Demoor's testimony was "critical to the heart of [his]
                              trial defense."


                              A. Standard ofReview
                              We review a trial court's evidentiary rulings to admit or exclude
                              evidence for an abuse of discretion. See Shuffield v. State, 189
                              S.W.3d 782, 793 (Tex. Crim. App. 2006). A trial court abuses its
                              discretion when its decision is arbitrary, unreasonable, or without
                              reference to guiding rules or principles. See State v. Mechler, 153
                              S.W.3d 435, 439 (Tex. Crim. App. 2005). This Court examines the
                              trial court's decision in light of what was before the trial court at the
                              time the decision was made. See Weatherredv. State, 15 S.W.3d 540,
                              542 (Tex. Crim. App. 2000). We will uphold that decision if it is
                              reasonably supported by the record and correct under any theory of
                              law applicable to the case. See Willover v. State, 70 S.W.3d 841, 845
                              (Tex. Crim. App. 2002).




C:\Users\cynthia_horacMppData\Locai\Temp\notesFFF692\vl8.0008.dOI .wpd   24
                                B. Applicable Law
                                Section 8.01 of the Texas Penal Code, which encompasses the
                                defense of insanity due to involuntary intoxication, provides that "it
                                is an affirmative defense to prosecution that, at the time of the
                                conduct charged, the actor, as a result of severe mental disease or
                                defect, did not know that his conduct was wrong." Tex. Penal Code
                                Ann. § 8.0l(a) (West, Westlaw through R.S. 2015); Mendenhall v.
                                State, 77 S.W.3d 815, 818 (Tex. Crim. App. 2002). The elements
                                needed to establish an involuntary intoxication affirmative defense
                                include: (1) the accused exercised no independent judgment or
                                volition in taking the intoxicant; and (2) as a result of a severe mental
                                disease or defect caused by the involuntary intoxicant, the accused did
                                not know that his conduct was wrong. Mendenhall, 77 S. W .3d at 818;
                                seeFarmerv. State, 411 S.W.3d901, 911-12 (Tex. Crim. App. 2013)
                                (Cochran, J., concurring); Torres v. State, 585 S.W.2d 746, 749 (Tex.
                                Crim. App. 1979); see also Tex. Penal Code Ann. § 8.01(a).
                                "Involuntary intoxication by prescription medicine occurs only when
                                the person has no knowledge that the medicine has possibly
                                intoxicating side effects." Woodman v. State, 491 S.W.3d 424, 429
                                (Tex. App.-Houston [14 Dist.] , 2016, pet. ref d) (citing Mendenhall
                                v. State, 15 S.W.3d 560, 565- 66 (Tex. App.-Waco 2000), aff'd, 77
                                S.W.3d 815 (Tex. Crim. App. 2002)); Nelson v. State, 140 S.W.3d
                                206, 210 (Tex. App.-Fort Worth 2004, no pet.).


                                 C. Analysis

                                 1. The Trial Court Properly Sustained the State's State-of-Mind
                                 Objection

                                 Engle first contends that the trial court abused its discretion when it
                                 did not allow Dr. Demoor to opine that Engle "was not able to
                                 appreciate right from wrong because of involuntary intoxication." On
                                 direct examination, Dr. Demoor provided the following testimony
                                 relevant to the State's objection that Dr. Demoor disqualified himself
                                 from testifying regarding Engle's state of mind:

                                      Q. Can you tell this jury what procedures you go through in
                                      examining someone to determine their legal sanity at the time they
                                      committed a crime.

                                      A. Well, legal sanity is a very narrowly defined topic and what
                                      some people are used to hearing is called not guilty by reason of


C:\Users\cynth ia_honcc\AppData\Local\ Temp\notesFFF692\v 18-0008 .dO I .wpd   25
                                    insanity, that might be more familiar to what you've heard. And for
                                    somebody to be not guilty by reason of insanity they have to have
                                    such severe mental illness that they can no longer tell right from
                                    wrong. And it' s very few people that are so severely mentally ill
                                    that they can't tell right from wrong. To evaluate for that you're
                                    trying to assess what actions they did and whether a mental illness
                                    caused them to not realize that the actions they did were wrong.

                                     Q. Did you conduct such an examination on Mr. Engle?

                                     A. You know, technically I did not because we were not looking at
                                     criminal insanity. I didn't see any evidence to support not guilty by
                                     reason of insanity. I wasn't looking for that. I was looking for what
                                     we thought of as involuntary intoxication.




                                     Q. Okay. You had mentioned that you didn' t know the straight
                                     insanity but then you started to mention involuntary intoxication.

                                     A. Well, that was the question that I was evaluating, yes.

                                     Q. And I think when you reported was insanity, too, for voluntary
                                     intoxication?

                                     THE REPORTER: I'm sorry. Would you start again.

                                     Q. Was it your understanding through to involuntary intoxication?

                                     A. I didn't use the term insanity, I did believe he suffered from
                                     involuntary intoxication due to his medication and that led to a
                                     manic state that caused his aggressive outburst.

                                     Q. And did it lead to a state where he didn't know what he was
                                     doing was wrong?

                                     [THE STATE]: I object, Your Honor. The witness has already
                                     testified he did not evaluate for that.

                                     THE COURT: Sustained.

                                     A. Can I revise? I mean ... I looked at the records, I talked to the
                                     individual. I didn't know-! didn't notice that he didn't know it


C:\Usen:\cyn1h ia_horace\AppData\LocaJ\Tcmp\nolesFFF692\v 18.0008.d0 I.wpd   26
                                    was wrong or whether it was wrong or right, I didn't-! didn't ask
                                    that question. He had amnesia for the event so I couldn't really ask
                                    what his state of mind was at the time of the event.


                                    THE COURT: We're going to break for lunch. I'm going to ask
                                    that you be back in the jury room, ready to proceed, at 1:25. We'll
                                    be in recess until then.

                                     (Jury recessed.)

                                     THE COURT: My understanding ... is this is a two-prong test.
                                     One is was he involuntarily intoxicated and as a result of that
                                     involuntary intoxication did he lose an awareness of right and
                                     wrong, so this doctor has testified that he didn't evaluate him for
                                     losing an awareness of right and wrong. So he can talk about
                                     involuntary intoxication but he has very eloquently and honestly
                                     said I didn't evaluate him for whether he knew what he was doing
                                     was right or wrong. So I can't-we can't go off into that. I want to
                                     make sure you understand that. He can no longer testify about
                                     whether or not Mr. Engle knew what he was doing and knew
                                     whether it was right or wrong. He can talk about whether he was
                                     involuntarily intoxicated .... But that's where I think we are in the
                                     evidence at this point, so I just want to make sure that everybody
                                     understood where I think we are and that my rulings are going to be
                                     based on that understanding of what the doctor has told me, that he
                                     didn't evaluate him for whether or not he was aware of the right or
                                     wrong nature of his actions.


                                     (Open court, defendant and jury present.)

                                     THE COURT: You maybe seated....

                                     Q. Doctor, do you remember when we left off you had mentioned
                                     involuntary intoxication; is that correct?

                                     A. Yes.

                                     Q. What exactly is involuntary intoxication?




C:\Usen\cynth ia_ horace\AppOata\Local\Temp\notesFFF692\v 18-0008.d0 I.wpd   27
                                    A. In this context involuntary means that he didn' t have a choice to
                                    refuse to take a substance. Intoxication means that a substance
                                    altered his emotional and mental well-being.

                                 Q. And did you see evidence of that in this situation with Mr.
                                Engle?

                                    A. Yes.

                                    Q. Now, back to-you said that you didn' t see any evidence of
                                    insanity in this case, correct?

                                    A. Well, that I didn't evaluate him specifically.

                                    Q. Okay. And why was that?

                                    A. Because he told me he didn't remember the event and I couldn' t
                                    evaluate his state of mind at the time of the event.

                                     Q. So because he had amnesiatic [sic] about it ...


                                     A. He testified- he said he had blackouts, which we use the term
                                     amnesia.

                                     Q. So you reviewed other things in relation to this case, though?

                                     A. Yes.

                                     Q. What all did you review? Offense reports?

                                     A. I reviewed his medical records from the MHMR in Victoria. I
                                     reviewed the witness statements from the assault, I guess offense
                                     reports. I did review [the State's expert's] reports. There might be
                                     a few other things.



                                 [DEFENSE] : Pass the witness.

                                Examining the trial court's decision in light of what was before the
                                trial court at the time the decision was made, see Weatherred, 15
                                S.W.3d at 542, we cannot conclude that the trial court's decision to


C:\Usen\cynthia_horace\AppDaia\Local\Temp\notesFFF 692\v 18-0008 .dO I.wpd   28
                                sustain the State's objection regarding state-of-mind testimony was
                                arbitrary, unreasonable, or without reference to guiding rules or
                                principles. See Mechler, 153 S.W.3d at 439. Clearly, Dr. Demoor
                                testified that he did not evaluate Engle's state of mind at the time of
                                the event. Dr. Demoor explained that he could not testify regarding
                                Engle's state of mind because Engle told him that he "didn't
                                remember the event." It is apparent that the trial court understood that
                                this testimony related to insanity due to a mental disease or defect or
                                to insanity due to the involuntary intoxicant that caused the severe
                                mental disease or defect. See Mendenhall, 77 S.W.3d at 818; see also
                                Tex. Penal Code Ann. § 8.01(a). Based on Dr. Demoor's explicit
                                testimony, the trial court sustained the State's objection that this
                                expert had already testified he did not evaluate Engle for whether he
                                knew that his conduct was wrong. See Mendenhall, 77 S.W.3d at 818.
                                The trial court's decision to exclude any state-of-mind testimony from
                                Dr. Demoor is reasonably supported by the record, especially in light
                                of the expert's unequivocal testimony that Kyle "didn't remember the
                                event" so he "couldn't evaluate his state of mind," and the trial
                                court's reasoning as expressed to counsel outside the presence of the
                                jury. See Willover, 70 S.W.3d at 845. The decision is correct based on
                                a theory of law related to the admissibility of evidence. See id. We
                                conclude that the trial court did not abuse its discretion in excluding
                                Dr. Demoor's opinion testimony regarding Engle's state of mind. See
                                Shuffield, 189 S.W.3d at 793. 3

                                 FN3
                                 The State also objected to the following question Engle asked of Dr.
                                 Demoor: "And you said you didn't see any evidence of insanity
                                 because you couldn't talk to him directly about it. Were there other
                                 indications, though, that there's a possibility or probability that he
                                 could have been insane at the time of the alleged offense?" The trial
                                 court sustained the State's objection that Dr. Demoor had "already
                                 testified he did not evaluate for that." On appeal, Engle does not
                                 argue the appropriateness of the State's objection to his question
                                 regarding "other indications ... that he could have been insane" and
                                 does not challenge the trial court's ruling on this objection. So we do
                                 not address it. See Tex. R. App. P. 47.1.

                                 2. The Trial Court Did Not Rule on the State's Relevancy Objection

                                 Engle also asserts that the trial court erred in sustaining the State's
                                 relevancy objection to the following testimony provided by Dr.
                                 Demoor during his direct examination:


C:\Usen\cynth ia_horace\AppData\Loca1\Temp\notesFFF 692\v 18-0008 .dO I.wpd   29
                                   Q. Are you familiar with Lexapro?

                                   A. Yes.

                                   Q. What is Lexapro prescribed for?

                                   A. It's prescribed for depression and anxiety.

                                   Q. Was this a proper case to prescribe Lexapro for?

                                   A. It's a debatable question. Lexapro is not approved for use in
                                   bipolar depression and in my opinion Mr. Engle suffers from
                                   bipolar disorder, as was the opinion of the doctor at MHMR, Dr.
                                   Dotter. Antidepressants are used at times in bipolar depression but
                                   they have to be [used] very cautiously, with very clear instructions
                                   to monitor for increasing agitation or irritability or aggression and
                                   to notify the doctor or to stop the medicine if that happens. That's
                                   my expenence of using that type of medicine for bipolar
                                   depression.


                                   Q. And so in using it for bipolar depression, m rev1ewmg
                                   the-what all did you review in looking at ...

                               [THE STATE]: Your Honor, I'm going to object. I don't think it's
                               relevant. The only relevance of this witness's testimony has to do
                               with the analysis for the issue of insanity, not for bipolar depression.

                               Although Engle contends that the trial court sustained the State's
                               relevancy objection, we find nowhere in the record where the court
                               expressly or impliedly adversely ruled on this objection. See Tex. R.
                               App. P. 33.1; see also Tex. R. Evid. 401. After the State objected, the
                               trial court excused the jury and addressed the State's challenge to Dr.
                               Demoor state-of-mind testimony. Defense counsel simply chose not
                               to continue questioning Dr. Demoor about the prescription medicine.
                               So Engle has no basis for his complaint that "he was stopped from
                               proving how Lexapro affects sufferers ofbipolar disorder." See Tex.
                               R. App. P. 33.1(a).

                               3. Determination
                               Having concluded that the trial court properly sustained the State's
                               state-of-mind objection and that Engle has no basis for a complaint



C:\Users\cynthia_horacMppData\Locai\Tcmp\nolesfFF692\vl8..0008.dOI .wpd   30
                               about the State's relevancy objection, we overrule Engle's sole
                               appellate issue.

Engle v. State, No. 13-16-00270-CR (Tex. App. --Corpus Christi-Edinburg [13 Dist.] 2017, pet.

ref d)(not designated for publication).

               Under Texas law, insanity is a defense to prosecution if, "at the time of the conduct charged,

the actor, as a result of severe mental disease or defect, did not know that his conduct was wrong".

Tex. Penal Code Ann. § 8.01(a) (West Supp.1994). However, "[t]he term 'mental disease or defect'

does not include an abnormality manifested only by repeated criminal or otherwise antisocial

conduct". Tex. Penal Code Ann. § 8.01(b) (West 1974). "[N]either intoxication nor temporary

insanity of mind produced by the recent voluntary use of alcohol constitutes a defense to the

commission of a crime". Craig v. State, 594 S.W.2d 91, 96 (Tex. Crim. App. 1980). Evidence of

temporary insanity caused by involuntary intoxication can be an affirmative defense to prosecution.

Tex. Penal Code Ann.§§ 8.01(a), 8.02(a) (West 1993). However, involuntary intoxication is only

a defense to criminal culpability when a defendant shows that he exercised no independent judgment

or volition in taking the intoxicant and as a result he did not know that his conduct was wrong or was

incapable of conforming his conduct. Spriggs v. State, 878 S.W.2d 646, 649 (Tex. App. - Corpus

Christi 1994, no pet.), citing Torres v. State, 585 S.W.2d 746, 749 (Tex. Crim. App. 1979).

               Engle could not show that he was harmed by this exclusion of evidence because while the

charge did not include an instruction on insanity under section 8.01 of the Penal Code, it did include

an instruction on insanity due to involuntary intoxication. The jury was instructed as follows:

                               Now, if you find from the evidence beyond a reasonable doubt that or
                               about August 19, 2014, in DeWitt County, Texas, the defendant,
                               KIRK ROSS ENGLE, did intentionally or knowingly use a deadly
                               weapon, to-wit: a knife, that in the manner of its use and intended use


C:\Users\cynthia_honJ.cMppData\Locai\Temp\notesFFF692\vl8-0008.dOI .wpd   31
                                was capable of causing death or serious bodily injury; and did then
                                and there intentionally and knowingly cause bodily injury to Brian
                                Smolik by stabbing the said Brian Smolik with said deadly weapon,
                                as alleged in the indictment, you will find the defendant guilty of
                                aggravated assault, as charged in the indictment.

                                Unless you so find from the evidence beyond a reasonable doubt, or
                                if you have a reasonable doubt thereof, you will acquit the defendant
                                and say by your verdict "Not Guilty".

                                V.
                                It is an affirmative defense to prosecution that, at the time of the
                                conduct charged, the defendant, as a result of severe mental disease
                                or defect, did not know that his conduct was wrong. You are
                                instructed that insanity caused by involuntary intoxication by
                                prescription medication is a defense to prosecution for an offense
                                when it is shown that the accused has exercised no independent
                                judgment or volition in taking the intoxicant and, as a result of his
                                intoxication, he did not know that his conduct was wrong.

                                Such a condition of the defendant must have existed at the very time
                                of the alleged commission of the offense.

                                By the term intoxication is meant disturbance of mental or physical
                                capacity resulting from the introduction of any substance into the
                                body.

                                The burden of proof is upon the defendant to prove this affirmative
                                defense by preponderance of the evidence.
                                By the term preponderance of the evidence is meant the greater
                                weight and degree of the credible evidence in this case.

                                VI.
                                Now, if you believe from the evidence beyond a reasonable doubt that
                                on or about August 19, 2014, in DeWitt County, Texas, the
                                defendant, KIRK ROSS ENGLE, did then and there intentionally or
                                knowingly use a deadly weapon, to-wit: a knife, that in the manner of
                                its use and intended use was capable of causing death or serious
                                bodily injury; and did then and there intentionally and knowingly
                                cause bodily injury to Brian Smolik by stabbing the said Brian Smolik
                                with said deadly weapon, as alleged in the indictment, but you further
                                find from the evidence by a preponderance of the evidence, that at
                                such time the defendant was involuntarily intoxicated by prescription


C:\Users\cynthia_h0111cMppData\Locai\Tc:mp\nolesFFF692\v 18-000S.dO l .wpd   32
                               medication, and that he exercised no independent judgment or
                               volition in taking the intoxicant, and that as a result of his
                               intoxication he suffered a severe mental disease or defect and did not
                               know that his conduct was wrong then you will acquit the defendant
                               and say by your verdict "Not guilty by reason of insanity".

(Docket Entry No. 18-3, pp. 1-2).

               The defense of involuntary intoxication is implicit in section 8.04 of the Penal Code. See

Mendenhall v. State, 77 S.W.3d 815, 817-818 (Tex. Crim. App. 2002) (involuntary intoxication is

an affirmative defense where defendant "as a result of a severe mental defect caused by involuntary

intoxication, did not know that his conduct was wrong"). Here, Engle received an instruction that

would have led to a finding of not guilty if it were proven. See Docket Entry No. 18-3, p. 4. Engle

could not show that he was harmed by the exclusion of testimony concerning insanity when he did,

in fact, receive an instruction based on involuntary intoxication.

               At trial, Dr. Demoor testified that he did not evaluate Engle's sanity and "didn't see any

evidence to support not guilty by reason of insanity. Dr. Demoor stated, in his opinion, that Engle

"suffered from involuntary intoxication due to his medication and that led to a manic state that

caused his aggressive outburst." When Domburg then asked if that involuntary intoxication "lead

to a state where he didn't know what he was doing was wrong?", the State objected, and the trial

court sustained the objection. The trial court explained that since Dr. Demoor had not evaluated

Engle for the loss of "awareness of right and wrong," he could not answer questions regarding

Engle's appreciation of what was right or wrong.

               Engle has failed to show that there was a reasonable probability that the verdict would have

been different if the trial court had not limited the expert testimony of Dr. Demoor. Any such error

was harmless under Brecht v. Abrahamson, 507 U.S. at 623 (federal habeas relief requires a showing


C:\Usen\cyrnhia_horace\AppData\Locai\Temp\notcsFFF692\v 18-000S.dO I.wpd   33
that a constitutional error had a "substantial and injurious effect or influence in determining the

jury's verdict."). There was overwhelming evidence against Engle. He has failed to raise an issue

as to whether the trial court's decision to exclude the expert testimony of Dr. Demoor had an

injurious effect or influence on the verdict. Engle's claim of trial court error lacks merit.

               This Court's review in this case is governed by the deferential standard of AEDPA. The

Thirteenth Court of Appeals concluded that the trial court did not abuse its discretion in excluding

Dr. Demoor' s opinion testimony regarding Engle's state of mind. Given the minimal probative value

of Dr. Demoor' s testimony on the issue of Engle's state of mind, this Court concludes that the Texas

courts' denial of Engle's claim was not an unreasonable application of clearly established federal

law, as determined by the United States Supreme Court. Engle has failed to show that the state

court's decision was contrary to, or involved an unreasonable application of, clearly established

federal law, as determined by the Supreme Court of the United States. Engle is not entitled to habeas

relief on this claim. 28 U.S.C. § 2254(d)(l).

V.              The Claim Based on Ineffective Assistance of Trial Counsel under Strickland

                (Ground 2)

                Engle complains that trial counsel Domburg failed to object to the prosecutor's comments

on Engle's post-arrest silence.

                The Court reviews Sixth Amendment claims concerning the alleged ineffective assistance

of counsel ("lAC"), whether at trial or on direct appeal, under the two-prong test established in

Stricklandv. Washington, 466 U.S. 668 (1984); see also Smith v. Robbins, 528 U.S. 259,285 (2000)

("the proper standard for evaluating [a] claim that appellate counsel was ineffective . .. is that

enunciated in Strickland" (citing Smith v. Murray, 477 U.S. 527, 535-36 (1986))).


C:\Users\cynthia_horace\AppData\Locai\Temp\notesFFF692\v 18-000S.dO l .wpd   34
               Under Strickland, a habeas petitioner must demonstrate that the performance of his attorney

fell below an objective standard of reasonableness, see 466 U.S. at 687-88. To be cognizable under

Strickland, trial counsel's error must be "so serious that counsel was not functioning as the 'counsel'

guaranteed the defendant by the Sixth Amendment." Id. at 687; see also Buck v. Davis, 580 U.S .

- - , 137 S. Ct. 759, 775 (2017) (reaffirming that "[i]t is only when the lawyer's errors were 'so

serious that counsel was not functioning as the "counsel" guaranteed ... by the Sixth Amendment'

that Strickland's first prong is satisfied" (citation omitted)). The petitioner also must prove that he

was prejudiced by his attorney's substandard performance. See Strickland, 466 U.S. at 687, 692.

"This requires showing that counsel's errors were so serious as to deprive the defendant of a fair

trial, a trial whose result is reliable." Id. at 687. [B]ecause of the risk that hindsight bias will cloud

a court's review of counsel's trial strategy, "a court must indulge a strong presumption that counsel's

conduct falls within the wide range of reasonable professional assistance; that is, the defendant must

overcome the presumption that, under the circumstances, the challenged action might be considered

sound trial strategy." Feldman v. Thaler, 695 F.3d 372,378 (5th Cir. 2012) (quoting Strickland, 466

U.S . at 689).

                "A conscious and informed decision on trial tactics and strategy cannot be the basis for

constitutionally ineffective assistance of counsel unless it is so ill chosen that it permeates the entire

trial with obvious unfairness." Cotton v. Cockrell, 343 F.3d 746, 752-53 (5th Cir. 2003). Moreover,

"[j]ust as there is no expectation that competent counsel will be a flawless strategist or tactician, an

attorney may not be faulted for a reasonable miscalculation or lack of foresight or for failing to

prepare for what appear to be remote possibilities." Harrington v. Richter, 562 U.S . 86, 110 (2011).

"The Supreme Court has admonished courts reviewing a state court's denial of habeas relief under


C:\Usen\cynth ia_horace\A.ppData\Local\Temp\notesFFF692\v 18-000S.dO I.wpd   35
AEDPA that they are required not simply to give [the] attorney' s[sic] the benefit of the doubt, ...

but to affirmatively entertain the range of possible reasons [petitioner's] counsel may have had for

proceeding as they did." Clarkv. Thaler, 673 F.3d410, 421 (5th Cir. 2012) (internal quotation marks

omitted). Therefore, on habeas review under AEDPA, "if there is any 'reasonable argument that

counsel satisfied Strickland's deferential standard,' the state court's denial must be upheld." Rhoades

v. Davis, 852 F.3d 422, 432 (5th Cir. 2017) (quoting Richter, 562 U.S. at 105).

                 To demonstrate prejudice, a habeas petitioner "must show that there is a reasonable

probability that, but for counsel's unprofessional errors, the result ofthe proceeding would have been

different. A reasonable probability is a probability sufficient to undermine confidence in the

outcome." Strickland, 466 U.S. at 694. Thus, "the question is not whether a court can be certain

counsel's performance had no effect on the outcome or whether it is possible a reasonable doubt

might have been established if counsel acted differently." Richter, 562 U.S. at 111. "Instead,

Strickland asks whether it is 'reasonably likely' the result would have been different," which "does

not require a showing that counsel's actions 'more likely than not altered the outcome,' but the

difference between Strickland's prejudice standard and a more-probable-than-not standard is slight

and matters "only in the rarest case."" !d. at 111-12 (quoting Strickland, 466 U.S. at 693, 696, 697).

"The likelihood of a different result must be substantial, not just conceivable." Richter, 562 U.S. at

112.

                 Ineffective assistance of counsel claims are considered mixed questions oflaw and fact and

are therefore analyzed under the "unreasonable application" standard of28 U.S.C. § 2254( d)(1 ). See

Gregory v. Thaler, 601 F.3d 347, 351 (5th Cir. 2010). Where, as here, the state court adjudicated

ineffective-assistance claims on the merits, this Court must review a habeas petitioner' s claims under


C :\U~\cynthia_h 0111ct\AppData\Local\Temp\notesF F F692\v l 8.0008 .dO I . wpd   36
the "doubly deferential" standards ofboth Strickland and Section 2254( d). Cullen v. Pinholster, 563

U.S. 170, 190, 202 (20 11 ); see also Rhoades, 852 F .3d at 434 ("Our federal habeas review of a state

court' s denial of an ineffective-assistance-of-counsel claim is 'doubly deferential' because we take

a highly deferential look at counsel's performance through the deferential lens of§ 2254(d)."

(citation omitted)).

                In such cases, the "pivotal question" for this Court is not "whether defense counsel' s

performance fell below Strickland's standard"; it is "whether the state court's application of the

Strickland standard was unreasonable." Richter, 562 U.S. at 101; see also id. at 105 ("Establishing

that a state court's application of Strickland was unreasonable under § 2254(d) is all the more

difficult. The standards created by Strickland and§ 2254(d) are both 'highly deferential,' and when

the two apply in tandem, review is 'doubly' so." (internal quotation marks and citations omitted)).

In other words, AEDP A does not permit a de novo review of state counsel's conduct in these claims

under Strickland. See id. at 101-02. Instead, on federal habeas review of a claim that was fully

adjudicated in state court, the state court's determination is granted "a deference and latitude that are

not in operation when the case involves review under the Strickland standard itself." !d. at 101; see

also Woods v. Etherton, 136 S. Ct. 1149, 1151 (2016) (per curiam) (explaining that federal habeas

review of ineffective-assistance-of-counsel claims is "doubly deferential" "because counsel is

'strongly presumed to have rendered adequate assistance and made all significant decisions in the

exercise ofreasonable professional judgment"'; therefore, "federal courts are to afford 'both the state

court and the defense attorney the benefit of the doubt"' (quoting Burt, 571 U.S. at 22, 15)); Johnson

v. Sec 'y, DOC, 643 F .3d 907, 910-11 (11th Cir. 2011) ("Double deference is doubly difficult for a




C:\Use~\cynthia_ho111cc\A ppOata\Local\ Temp\notesFFF 692\v 18-0008 .dO I .wpd   37
petitioner to overcome, and it will be a rare case in which an ineffective assistance of counsel claim

that was denied on the merits in state court is found to merit relief in a federal habeas proceeding.").

                Engle argues that the remarks and the comments made by the prosecutor and its witness were

designed to improperly override evidence that Engle was insane. See 3 RR 91, 4 RR 86-88, 5 RR

29. He asserts that the prosecutor verbally made the point that Engle was sane, while exercising his

Fifth Amendment rights to remain silent. !d. Engle complains that these statements as a whole were

both improper and prejudicial. !d. Engle states that the record shows that the prosecutor deliberately

elicited testimony from Ranger Wilson that Engle invoked his constitutional rights to terminate the

interview. Engle asserts that this line of questioning violated Engle's right to due process, and had

an objection been made, the trial court would have been required to sustain it on that ground. Engle

maintains that had Domburg raised an objection, the trial court would have reprimanded the

prosecutor and issued a prompt curative instruction to the jury. In tum, the jury would have heard

from the judge that the prosecutor's comments called for an improper and impermissible negative

inference for Engle's exercise of his Fifth Amendment rights. Engle asserts that ifDomburg had

objected to the prosecutor's first statement, the prosecutor would not have been permitted to continue

to overstep with the subsequent comments. On three occasions, the prosecutor alluded to Engle's

silence and linked it to his insanity defense during closing arguments. Engle complains that because

Domburg failed to object or to move to strike, the trial judge was never requested to give curative

instructions.

                The record indicates that Texas Ranger Troy Wilson interviewed Engle after the stabbing.

After being read his Miranda rights, Engle, according to Ranger Wilson, terminated the interview

and walked out. See III RR 85, 87-88. A video recording of the interview was introduced at trial


C;\Usert\cynthia _horace\AppData\Local\ Temp\notesFFF 692\v 18-0008 .dO I.wpd   38
over Dornburg's hearsay objection. See III RR 89-90. The recording indicated that Engle, in

response to Ranger Wilson's admonition that he could "terminate the interview at any time," pleaded

"the Fifth" and said he wanted to "terminate" the interview. See III RR 88, 91. Engle also nodded

his head in response to the Miranda questions. See III RR 91. Dornburg did not cross-examine

Ranger Wilson. See III RR 92. The State also asked Engle about his interview with Ranger Wilson

on cross-examination. See IV RR 86-89. Dornburg lodged an objection, the basis of which is not

in the record. See IV RR 88. The State referred to Engle's refusal to give a statement after being read

his Miranda rights as evidence that Engle was not insane. See V RR 29.

                The Fifth Amendment provides that no person "shall be compelled in any criminal case to

be a witness against himself." The privilege "permits a person to refuse to answer questions, in

formal or informal proceedings, where the answers might be used to incriminate him in future

criminal proceedings." United States v. Ramos, 685 F.3d 120, 126 (2d Cir. 2012). It also allows a

person to express his desire to remain silent, or to remain silent until he has the assistance of an

attorney. Cf Wainwright v. Greenfield, 474 U.S . 284, 295 n.13 (1986) ("With respect to

post-Miranda warnings 'silence,' we point out that silence does not mean only muteness; it includes

the statement of a desire to remain silent, as well as of a desire to remain silent until an attorney has

been consulted.").

                In order for the privilege to be given full effect, individuals must not be forced to choose

between making potentially incriminating statements and being penalized for refusing to make them.

Thus, in Griffin v. California, 380 U.S. 609, 613 (1965), the Supreme Court held that a prosecutor

may not "tender[] to the jury for its consideration the failure of the accused to testify'' as substantive

evidence of guilt. "[T]he Fifth Amendment ... forbids either comment by the prosecution on the


C:\Users\cynth ia_horace\A ppData\Locai\Temp\notesFFF692\v 18-0008 .dO I .wpd   39
accused's silence or instructions by the court that such silence is evidence of guilt." !d. at 615; see

also Baxter v. Palmigiano, 425 U.S. 308, 319 (1976) (noting that Griffin "prohibits the judge and

prosecutor from suggesting to the jury that it may treat the defendant' s silence as substantive

evidence of guilt").

               Eleven years after Griffin, the Supreme Court decided Doyle v. Ohio, 426 U.S. 610 (1976).

In that case, two defendants were charged with selling marijuana to an informant. In their separate

trials, each defendant took the stand and for the first time asserted that he was trying to buy, rather

than sell, marijuana. To impeach them, the prosecutor brought out on their respective

cross-examinations that neither defendant told that story to the police after he was arrested. The

prosecutor also relied on the defendants' post-arrest silence in his closing arguments.

                In considering the constitutionality of this practice, the Supreme Court first noted that the

defendants had been given Miranda warnings when they were arrested and that those warnings

implicitly assured them that their silence would carry no penalty. Id. at 618. The Court then

concluded that "[i]n such circumstances, it would be fundamentally unfair and a deprivation of due

process to allow the arrested person's silence to be used to impeach an explanation subsequently

offered at trial." Id.

                Later, in Wainwright v. Greenfield, 4 74 U.S. 284 ( 1986), the Court found that the due process

concerns recognized in Doyle were equally relevant when a defendant's post-arrest silence was used

to respond to a defense theory, rather than to impeach the defendant. In Wainwright, the defendant

presented an insanity defense, and the prosecution attempted to rebut that defense by showing that

the defendant was of sound enough mind to exercise his right to remain silent after receiving




C:\Users\cynthia_hDnlce\AppData\Local\Temp\notesFFF692\v 18-0008 .dO I .wpd   40
Miranda warnings. The Court held that this violated the defendant's right to due process as

interpreted in Doyle. Id. at 295.

                These cases reflect an important difference between the violation of due process recognized

in Doyle and the violation of the Fifth Amendment privilege recognized in Griffin. Specifically, as

the Court held in Robinson, prosecutors may use a defendant's silence to impeach him or to fairly

respond to a defense theory without violating the Fifth Amendment privilege. However, due process

generally prohibits prosecutors from using the fact that a defendant remained silent after receiving

Miranda warnings, even if that fact is used for purposes of impea,chment (as in Doyle) or in response

to a defense theory (as in Wainwright).

                Indeed, the Court has declined to find a violation of due process based on the mention of a

defendant's silence after receiving Miranda warnings only where that silence "was not used against

him within the meaning of Doyle." Greer v. Miller, 483 U.S. 756, 764 n.5 (1987). Just as in Doyle,

the defendant in Greer took the stand and presented an exculpatory story, and the prosecutor asked

him why he had not told that story when he was arrested. However, in Greer, defense counsel

immediately objected, and the court sustained the objection and later advised the jury that it should

disregard any questions to which an objection was sustained. Moreover, the prosecutor asked no

further questions on the subject, nor did he refer to the defendant's silence in his closing argument.

The Court held that no due process violation occurred because the defendant's post-arrest silence

"was not submitted to the jury as evidence from which it was allowed to draw any permissible

inference." Id. at 764- 65. However, commenting on a defendant's silence prior to receiving the

Miranda warnings, even if post-arrest, is permissible for impeachment purposes. Fletcher v. Weir,




C:\Users\cynthia_horace\A ppOata\Local\T~mp\no1esFFF 692\v 18-0008 .dO I .wpd   41
455 U.S . 603, 606-07 (1982) (Doyle does not prohibit the Government from commenting on a

defendant's post-arrest, but pre-Miranda warnings, silence).

                Plain errorreview applies because Engle did not object contemporaneously at trial. To show

plain error, a defendant must show (1) a forfeited error, (2) that is clear or obvious, and (3) that

affects his substantial rights. Puckett v. United States, 556 U.S. 129, 135 (2009). If he discharges

that burden, this Court may exercise our discretion "to remedy the error ... if the error seriously

affect[s] the fairness, integrity or public reputation of judicial proceedings." !d. (internal quotation

marks and citation omitted; brackets in original).

                Even if there was a Doyle error, Engle has not demonstrated that it affected his substantial

rights. In United States v. Vargas, the Fifth Circuit held that even if there had been a Doyle

violation, the prosecution's comments were limited to a few moments during closing arguments and

therefore did not affect the fundamental fairness of the trial where there was ample evidence for a

conviction. 580 F.3d 274, 279 (5th Cir. 2009). And in United States v. Salinas, the Fifth Circuit

affirmed the district court where the Government had introduced sufficient evidence to rebut the

defendant's exculpatory story at trial, making any Doyle violation harmless. 480 F.3d 750, 760 (5th

Cir. 2007). This Court concludes that Engle has not demonstrated that his substantial rights were

affected by the Doyle violation as required under plain error review. See Puckett, 556 U.S. at 135.

                 Initially, the Court notes that insanity and involuntary intoxication are different defenses.

There are two elements to insanity: ( 1) the actor did not know his conduct was wrong or illegal

because of (2) a severe mental .disease or defect. See Mendenhall, 77 S.W.3d at 817-818.

Involuntary intoxication adds an element that is obviously not part of the insanity defense: (3)

"intoxication." See id. at 817. The prosecutor in this case knew ahead of time that Engle was going


C;\Users\cynth ia_horace\A ppData\Local\Tcmp\notesFFF692\v 18.()()(18.d0 I.wpd   42
to claim "insanity by voluntary intoxication" and addressed it in voir dire. See II RR 98-100.

Dornburg discussed the issue as well. See II RR 145-147, 149 ("Can someone be intoxicated from

medication to the point, having their mental abilities to the point where they don't know what they're

doing?"). The defense is also called "temporary insanity due to involuntary intoxication." See

Torres, 585 S.W.2d at 748 (citing to Hanks v. State, 542 S.W.2d 413, 415-416 (Tex. Crim. App.

1976)).

               Officer Wilson's testimony was not objectionable because it was intended to rebut the

allegation that Engle was temporarily or involuntarily intoxicated. As set out in the statement of

facts, the prosecution's strategy was to show that Engle was not intoxicated but cogent and

communicative and that Lexapro had no effect on his conduct and demeanor. The testimony of

police interaction with Engle shows that Officer Serbin said that Engle told police that he wanted

to stab the fire chief and that he wanted to go "home," i.e. "the penitentiary." III RR 58-59. Engle

corrected Officer Serbin after he misspelled his name as "Ingle." III RR 62. This is all caught on

videotape, which also shows that in response to being told that police were going to get a warrant

for his clothes, which had blood on them, Engle "said he was going to give them up voluntarily." See

III RR 80. Engle laughed when Chief Campos told him that he was "going to go away for 25 years"

and made the comment, "I'll be out in three months." See III RR 80. Engle also said that he was

going crazy, asked to be executed, said that the victim was in the "wrong place at the wrong time,"

regretted not having been sent to the "crisis center," and wanted to be placed in "celllockdown." III

RR 82-83. Officer Wilson then followed Officer Serbin and said that Engle told him that he was on

medication, that his counselors wanted him in prison, "that he had been in prison for 17 -and-a-half

years and it wasn't working for him and this is what it took." See II RR 87. Officer Wilson then read


C:\Users\cynthia_horacMppData\Locai\Temp\notesfFF692\vl8-0008.dOI .wpd   43
Engle his Miranda rights, "the 38.22 warnings," and Engle indicated that he wanted to "plead the

Fifth" and to "terminate" the interview. See Ill RR 90-91. Engle also nodded his head in the

affirmative and indicated that "he understood the right." See Ill RR 91.

                On cross-examination, the prosecutor asked Engle about his conduct and demeanor with

Officer Wilson. See IV RR 83-87. The focus was on Engle's memory of the stabbing after taking his

medication fourteen hours before. See IV RR 83-86. The prosecutor reminded Engle that he spoke

with Officer Wilson, and in response to the Miranda warnings, Engle terminated the interview,

"stood up and walked out." See IV RR 87. "It sounds as if you knew exactly what he was telling you

in your warnings and you understood them and you chose to exercise one of your rights, doesn't it?"

See IV RR 87. After the prosecutor repeated Engle's response, Domburg objected. See IV RR 88.

There is no indication in the record of what the objection was. See IV RR 88. The prosecutor asked

Engle, "It also sounded like you remembered what happened that night, didn't it, based on what you

told him? Right?" See IV RR 88.

                The prosecutor also mentioned Engle's interview with Officer Wilson during his closing

argument. See V RR 29. He argued that Engle was not in a blacked-out state sixteen hours after

taking his medication. See V RR 29.

                The record shows that Domburg did not object during Officer Wilson's testimony. Nor did

he object during closing argument. The record also does not show the basis ofDomburg's objection

during Engle' s cross-examination.                                             It is possible that he found Officer Wilson's testimony

unobjectionable under Wainwright since it was not directed at Engle's silence nor did it go to

establish sanity but to establish Engle's sobriety and his demeanor. Through his questioning, the

prosecutor sought to show that Engle was not in a blacked-out state following the ingestion of


C:\Users\cynth ia_ horace\AppData\Local\Temp\notesFF F692\v 18-0008.d0 I.wpd           44
Lexapro early that morning. Here, Engle nodded his head when asked if he understood his rights,

then followed up with indicating that he wanted to "terminate" the interview and that he "pleaded

the Fifth."

                Strategic choices made after thorough investigation of the law and facts relevant to plausible

options are virtually unchallengeable. Strickland, at 690-91. Even if in retrospect the strategy to

pursue one line of defense over another appears to have been wrong, the decision will be held

ineffective only if it was so patently unreasonable that no competent attorney would have chosen it.

Adams v. Wainwright, 709 F.2d 1443, 1445 (11th Cir. 1983), cert. denied, 464 U.S. 1063 (1984).

Tactical or strategic choices by counsel cannot support a collateral claim of ineffective assistance.

Ransom v. Johnson, 126 F.3d 716, 721 (5th Cir.), cert. denied, 522 U.S. 944 (1997).

                Dornburg made a strategic choice not to object to the prosecutor's comments on Engle's post-

Miranda silence. Dornburg did not abdicate his responsibility to advocate his client's cause. Cf

Nealy v. Cabana, 764 F.2d 1173, 1178 (5th Cir. 1985)(reversing a murder conviction due to

counsel's failure to investigate a viable alibi defense). Engle testified regarding the events on August

19, 2014, in a clear attempt to bolster the credibility ofhis involuntary intoxication defense. By doing

so, he opened the door to the State's cross-examination concerning the truth of his testimony. See

US. v. Havens, 446 U.S. 620, 626-27 (1980) ("It is essential ... to the proper functioning of the

adversary system that when a defendant takes the stand, the government be permitted proper and

effective cross-examination in an attempt to elicit the truth.").

                Respondent argues that the fact that Engle "pleaded the Fifth" is especially probative since

there is nothing in the Miranda warnings or the warnings contained in article 3 8.22 of the Code of

CriminalProcedurereferencingtheFifthAmendment. See Miranda, 384 U.S. at478-479; Tex. Code


C:\Usen\cymh ia_horace\AppData\Local\Temp\notesFFF692\v 18..()()()8.d0 I. wpd   45
Crim. Proc. art. 38.22, § 2(a) (West2014). The Fifth-Amendment comment, in other words, showed

a state of mind inconsistent with intoxication. The mental state of the defendant and circumstances

of the crime are relevant in determining whether the defendant was insane at the time of the offense.

See Graham v. State, 566 S.W.2d 941 , 951 (Tex. Crim. App. 1978)(citations omitted).

               Additionally, Engle cannot show that he was prejudiced by Dornburg's failure to object.

There is no doubt that he stabbed the complainant, Smolik. The only issue was whether Engle was

not guilty by reason of involuntary intoxication, an issue on which he had the burden. Engle testified

that he had had mental problems, was taking Lexapro, and did not remember stabbing the

complainant because of Lexapro. See IV RR 25-32, 71, 103. But all the testimony concerning

Engle's responses to police officers at the scene and in the car on the way to jail show that he was

not intoxicated or in a blacked-out state. While Dr. Demoor testified that he believed that Engle was

involuntarily intoxicated, his testimony was not that persuasive given the dispute over whether he

could testify as to Engle's sanity. See IV RR 122-124, 126-127. The State's witness, Dr. Kutnick,

did not help develop the involuntary intoxication defense either. See IV RR 136. While Dr. Kutnick

was not asked to examine Engle for involuntary intoxication, he did note that Engle had problems

with rage and anger before he began taking Lexapro. See IV RR 139, 143-147. There was very little

evidence that Engle was intoxicated when he stabbed Smolik.                     Dornburg's failures to lodge

Wainwright objections did not prejudice Engle's defense.

               Even assuming that the trial court committed Doyle error, such error was harmless. See

Brecht v. Abrahamson, 507 U.S. 619, 622, 629 (1993) (Doyle error subject to harmless error

analysis). There was no dispute that Engle stabbed Smolik. The prosecution's comments were

limited to a few moments during trial and closing arguments and therefore did not affect the


C:\Usen\cynthia_h0111ce\AppData\Locai\Temp\nolesFFF692\vl8-0008.dOI .wpd   46
fundamental fairness of the trial where there was ample evidence for a conviction. The State had

introduced sufficient evidence to rebut Engle's exculpatory story at trial, i.e., that he was intoxicated,

making any Doyle violation harmless. Dr. Thomas Demoor, the defense psychiatric expert, testified

that in a forensic setting he had to use a little more of a skeptical eye and look for confirmatory

evidence of what the person tells him. Dr. Joel Kutnick, the State's psychiatric expert, testified that

in the forensic setting, it is necessary to determine if the patient is trying to deceive him. Thus, it is

unlikely that the prosecutor's comments regarding Engle's silence had any substantial or injurious

effect or influence on the jury's guilty verdict in this case.

                Evidence that Engle chose to remain silent could not have affected the verdict. This fact also

dooms Engle's companion ineffective assistance of counsel claim. Because any alleged error is

harmless, Domburg could not have been ineffective for failing to object to it. See Lockhart v.

Fretwell, 506 U.S. 364,374 (1993) (O'Connor, J., concurring) (failing to raise a meritless objection

cannot constitute prejudice under a Strickland v. Washington, 466 U.S. 668, 687 (1984), ineffective

assistance of counsel claim). Engle is therefore not entitled to relief on his Doyle error claim and

related ineffective assistance claim.

                 This Court concludes that the Texas courts' denial ofEngle's claim was not an unreasonable

application of clearly established federal law, as determined by the United States Supreme Court.

Engle has failed to show that the state court's decision was contrary to, or involved an unreasonable

application of, clearly established federal law, as determined by the Supreme Court of the United

States. Engle is not entitled to habeas relief on this claim. 28 U.S.C. § 2254(d)(l).

VI.              The Claim Based on Ineffective Assistance of Trial Counsel Under Cronic

                 (Ground 3)


C:\Users\c)1tth ia_horace\A ppData\Local\Temp\notesFFF692\v 18-0008 .dO I .wpd   47
                Engle complains that the trial judge interfered in certain ways with the ability of counsel to

make independent decisions about how to conduct the defense. Engle asserts that the prosecutor's

obstructive tactics, the judge's ruling, and the State's repeated objections appreciably reduced the

likelihood that Dornburg would conduct a vigorous defense. Engle is asserting that he was denied

the effective assistance of counsel by the State, who used the judge to prevent him from defending

against its case. The prosecutor went so far as to impede Engle's counsel's ability to cross-examine

his expert witness. The circumstances surrounding Engle's counsel's representation of him - the

prosecutor's repeated objections and the trial court's ruling - prevented Engle's counsel from

assisting Engle during a critical stage of the proceeding. See Cronic, 466 U.S. at 659 (1984).

                The Supreme Court's "decisions have emphasized that the Sixth Amendment right to counsel

exists 'in order to protect the fundamental right to a fair trial."' Lockhart v. Fretwell, 506 U.S. 364,

368 (1993) (quoting Strickland, 466 U.S. at 684) (emphasis added). Indeed, the right to the effective

assistance of counsel is recognized not for its own sake, but because of the effect it has on the ability

of the accused to receive a fair trial. Absent some effect of challenged conduct on the reliability of

the trial process, the Sixth Amendment guarantee is generally not implicated. Cronic, 466 U.S. at

658 (emphasis added). To prevail on an ineffective assistance claim, the applicant ordinarily must

show "that counsel's performance was deficient" and "that the deficient performance prejudiced the

defense." Strickland, 466 U.S. at 687. On the other hand, "if counsel entirely fails to subject the

prosecution's case to meaningful adversarial testing, then there has been a denial of Sixth

Amendment rights that makes the adversary process itself presumptively unreliable." Cronic, 466

U.S. at 659 (emphasis added).




C:\Uset1\cynthia_horace\A ppData\Local\Temp\notesFFF 692\v 18-0008 .dO I .wpd   48
                In Cronic, the Supreme Court held that where "counsel entirely fails to subject the

prosecution's case" to meaningful testing, "the adversary process itself [is] presumptively

unreliable," and a defendant, therefore, need not demonstrate the impact of the failure in order to

succeed on his claim. ld. at 658-59. The Supreme Court has described Cronic as "a narrow

exception to Strickland's holding that a defendant who asserts ineffective assistance of counsel must

demonstrate not only that his attorney's performance was deficient, but also that the deficiency

prejudiced the defense." Florida v. Nixon, 543 U.S. 175, 190 (2004).

                The Supreme Court has held that Cronic was inapplicable even where counsel failed to

adduce mitigating evidence and waived closing argument, explaining, "When we spoke in Cronic

of the possibility of presuming prejudice based on an attorney's failure to test the prosecutor's case,

we indicated that the attorney's failure must be complete." See Bell v. Cone, 535 U.S. 685, 696-97

(2002). Similarly, this Court held that Cronic was inapplicable where counsel conceded that a

defendant committed murder, but not capital murder, over the defendant's objections, Haynes v.

Cain, 298 F.3d 375,381-82 (5th Cir. 2002) (en bane), explaining that "defense counsel must entirely

fail to subject the prosecution's case to meaningful adversarial testing for the Cronic exception to

apply," id. at 381 (citing Gochicoa v. Johnson, 238 F.3d 278, 285 (5th Cir. 2000)).

                In Florida v. Nixon, the Supreme Court held that even defense counsel's full concession of

guilt is not necessarily an indication that "counsel has entirely failed to function as the client's

advocate," and that the Strickland standard applies to cases in which counsel informs the client of

her strategic decision to concede guilt and focus on the penalty phase. Nixon, 543 U.S. at 189-91.

Nixon suggests that most tactical decisions by counsel will be subject to the Strickland

ineffective-assistance-of-counsel analysis, rather than the Cronic structural-error analysis, whether


C:\User1\cynthia_horace\A ppData\Local\Temp\notesFFF692\v 18.()()()8 .dO I.wpd   49
or not they involve an admission of guilt. Nixon also suggests that the fact that a client has not

approved of a strategy does not necessarily trigger the application of Cronic: "When counsel informs

the defendant of the strategy counsel believe[d] to be in the defendant's best interest and the

defendant is unresponsive, counsel's strategic choice is not impeded by any blanket rule demanding

defendant's explicit consent." Nixon, 543 U.S. at 192.

                In the instant case, the earlier, lengthy recitation of the procedural history and proceedings

for Engle's trial demonstrates counsel did not "entirely fail to subject the prosecution's case to

meaningful adversarial testing;" far from it. Among other things, he attempted pre-trial to suppress

the evidence and Engle's statement, objected at trial to the admission of that statement, and

cross-examined the State's witnesses. The evidence against Engle was strong, which necessarily

limited the available defenses. And, as the Court noted in Cronic, "the Sixth Amendment does not

require that counsel do what is impossible or unethical. If there is no bona fide defense to the charge,

counsel cannot create one and may disserve the interests of his client by attempting a useless

charade." Cronic, 466 U.S. at 656 n.19.

                The Fifth Circuit drew the line between simple ineffective assistance requiring a showing of

prejudice - the more typical case - and presumptive unreliability: bad lawyering, regardless of how

bad, does not support the presumption; more is required. See Woodard v. Collins, 898 F .2d 1027 (5th

Cir. 1990) (suggesting claim of no investigation by attorney would still require showing of actual

prejudice). We must remember that we are addressing the case from hindsight, a luxury not available

to an attorney developing trial strategies and making judgement calls prior to and at trial. The fact

that another lawyer might have developed different strategies or made different calls itself does not

necessarily show unfairness .... Mclnerneyv. Puckett, 919 F.2d 350,353 (5th Cir. 1990) (emphasis


C:\User3\cynth ia_ horace'.A ppData\Local\Tcmp\notesFFF 692\v 18-000S.dO I.wpd   50
in original); see also Jackson v. Johnson, 150 F.3d 520, 524 (5th Cir. 1998) (constructive denial of

counsel under Cronic "is a very narrow exception to the Strickland prejudice requirement");

Childress v. Johnson, 103 F.3d 1221, 1229 (5th Cir. 1997) ("A constructive denial of counsel occurs

. . . in only a very narrow spectrum of cases where the circumstances leading to counsel's

ineffectiveness are so egregious that the defendant was in effect denied any meaningful assistance

at all.").

                In sum, Cronic does not control. Remaining is the alternative conclusion that Engle is

entitled to relief under Strickland: "counsel's performance was deficient," and "the deficient

performance prejudiced the defense." Strickland, 466 U.S. at 687.

                The restriction here involved preventing Dr. Demoor from testifying about Engle's insanity.

But, as noted above, Dr. Demoor did not conduct a sanity examination. The trial court explained that

since Dr. Demoor had not evaluated Engle for the loss of"awareness of right and wrong," he could

not answer questions regarding Engle's appreciation of what was right or wrong. See Engle, 2017

WL 219119, at *2; IVRR 125. The adjudication of this claim was not contrary to or an unreasonable

application of Cronic or Strickland.

                This Court concludes that the Texas courts' denial ofEngle's claim was not an unreasonable

application of clearly established federal law, as determined by the United States Supreme Court.

Engle has failed to show that the state court's decision was contrary to, or involved an unreasonable

application of, clearly established federal law, as determined by the Supreme Court of the United

States. Engle is not entitled to habeas relief on this claim. 28 U.S.C. § 2254(d)(l).

VII.             The Claim of Ineffective Assistance of Appellate Counsel

                 (Ground 4)


C:\UseB\cynlh ia_horace\A ppData\Local\Tcmp\notesFFF 692\v 18-0008 .dO I .wpd   51
                Engle asserts that his appeal attorney was ineffective for failing to raise on appeal four

improper comments on his exercise of his Fifth Amendment right to remain silent.

                Persons convicted of a crime are entitled to effective assistance of counsel on direct appeal.

See Evitts v. Lucey, 469 U.S. 387 (1985). This Court reviews counsel's appellate performance under

Stricklandv. Washington, 466 U.S. 668 (1984). See Goodwin v. Johnson, 132 F.3d 162, 170 (5th

Cir. 1998). Engle must allege and present facts that, if proven, would show that his attorney's

representation was deficient and that the deficient performance caused Engle prejudice. See

Strickland, 466 U.S. at 687-88, 692; Jones v. Jones, 163 F.3d 285, 300 (5th Cir. 1998).

                The first element requires Engle to show that his appellate counsel's conduct "fell below an

objective standard of reasonableness." United States v. Williamson, 183 F.3d 458, 463 (5th Cir.

1999)(quoting Strickland, 466 U.S. at 688). This Court's review is deferential, presuming that

"counsel's conduct falls within the wide range of reasonable professional assistance." Id. Effective

assistance of appellate counsel does not mean counsel will raise every available nonfrivolous ground

for appeal. See Evitts, 469 U.S . at 394; West v. Johnson, 92 F.3d 1385, 1396 (5th Cir. 1996).

Rather, it means, as it does at trial, that counsel performs in a reasonably effective manner. See

Evitts, 469 U.S. at 394.

                In the appeals context, this means Engle must first show that his counsel failed to raise "a

particular nonfrivolous issue" that "was clearly stronger than issues counsel did present." Dorsey v.

Stephens, 720 F.3d 309, 320 (5th Cir. 2013) (quoting Smith v. Robbins 528 U.S. 259, 288 (2000)).

Counsel is required to raise only "[s]olid, meritorious arguments based on directly controlling

precedent." Id. (alteration in original) (quoting United States v. Conley, 349 F.3d 837, 841 (5th Cir.

2003)).


C :\Use~\cynthia_horace\AppData\Local\Temp\notes.FFF 692\v 18.()008 .dO I.wpd   52
                Engle must then show "a reasonable probability that, but for his counsel' s unreasonable

failure to [raise an issue], he would have prevailed on his appeal." Id. at 321 (alteration in original)

(quoting Smith, 528 U.S. at 285). Effective appellate counsel should not raise every nonfrivolous

argument on appeal, but rather only those arguments most likely to succeed. Smith v. Murray, 4 77

U.S . 527, 536 (1986) ; Jones v. Barnes, 463 U.S. 745, 751 - 753 (1983). A reasonable attorney has

an obligation to research relevant facts and law and make informed decisions as to whether avenues

will, or will not, prove fruitful. See Strickland, 466 U.S . at 690-91.

                To show prejudice, Engle must demonstrate "a reasonable probability that, but for counsel's

unprofessional errors, the result of the proceeding would have been different." Jones, 163 F.3d at

302 (quoting Strickland, 466 U.S. at 694). Such a reasonable probability makes the proceeding

unfair or unreliable, so as to undermine confidence in the outcome. Green v. Johnson, 160 F.3d

1029, 1043 (5th Cir. 1998)(citing Lockhart v. Fretwell, 506 U.S . 364, 369 (1993)).

                Engle maintains that his appellate attorney, Luis A. Martinez, was ineffective in failing to

challenge the prosecutor's improper comments regarding his post-Miranda silence. As noted in

Section V, supra, his trial attorney Dornburg failed to object to the references to his post-Miranda

silence. Martinez raised one point of error on direct appeal challenging the limitation placed on Dr.

Demoor's testimony. See Engle, 2017 WL 219119, at *1-3. "Declining to raise a claim on appeal

is not deficient performance unless that claim was plainly stronger than those actually presented to

the appellate court." See Davila v. Davis, 137 S. Ct. 2058 , 2067 (2017) (citing Smith, 528 U.S. at

288). In most cases, an unpreserved trial error will not be a plainly stronger ground for appeal than

preserved errors. See id. (citing 2B. Means, Postconviction Remedies 35 :19, p. 627, and n.l6

(2016)).


C:\Usen\cynthia_ horace\AppData\Local\Temp\notesFFF 692\v 18-0008 .dO I .wpd   53
                Engle has failed to show that an unpreserved claim was "plainly stronger" than a preserved

one. The adjudication of Engle's claim was not contrary to or an unreasonable application of clearly

established Supreme Court precedent.

                There is no showing of a reasonable probability that, even assuming appellate counsel made

unprofessional errors, the result of the proceeding would have been different but for such errors.

Wilson v. Cockrell, 2003 WL 21672834, at *11 (5th Cir. July 17, 2003); Duhamel v. Collins, 955

F.2d 962,965 (5th Cir. 1992). The state court's decision as to the effective assistance of appellate

counsel reasonably applied the law to the facts, consistent with clearly established federal law. Engle

has not shown a basis for the relief he seeks. 28 U.S.C. § 2254(d)(l).

VIII. The Claim Based on Prosecutorial Misconduct

                (Ground 5)

                Engle complains that during his jury trial, the prosecutor throughout the trial made improper

references to his post-Miranda silence in violation of his constitutional right to remain silent. See

3 RR 91,4 RR 86-88, & 5 RR29. It is Engle's contention that because of the prosecutor' s egregious

acts of misconduct, he was denied a fair trial. Instead, the prosecutor, time and time again, made

references to the fact that Engle had terminated the interview with Ranger Troy Wilson after

he was advised of his Miranda rights and had remained silent on various occasions after being read

his rights. Engle asserts that the prosecutor's clear intent was to persuade the jury that if Engle was

insane, how would he have known to terminate his interview with Texas Ranger Troy Wilson and

remain silent? !d. Engle complains that the prosecutor consistently and repeatedly sought to make

impermissible references to Engle's silence after his arrest. Engle's silence was used as evidence

during his trial to defeat his defense of not guilty by reason of insanity. However, by repeatedly


C:\Users\cymh ia_ horace\AppOata\Local\Temp\notesfFF692\v 18..0008 .dO I.wpd   54
driving home references to Engle's silence and implying he understood his rights, the prosecutor

crossed the line.

                For purposes of determining whether there has been prosecutorial misconduct, the Supreme

Court has stated that "[t]he relevant question is whether the prosecutors' comments 'so infected the

trial with unfairness as to make the resulting conviction a denial of due process."' Darden v.

Wainwright, 477 U.S. 168, 181 (1986) (quoting Donnelly v. DeChristoforo, 416 U.S . 637, 643

(1974)). A trial is fundamentally unfair "if there is a reasonable probability that the verdict might

have been different had the trial been properly conducted." Riddle v. Cockrell, 288 F.3d 713, 720

(5th Cir. 2002) (internal quotation marks omitted).

                During his closing argument, the prosecutor argued:

                                  In November of2013 there was an initial assessment at GulfBend. In
                                  that assessment the defendant stated that he had rage stage and that he
                                  would use it as an excuse to become violent. That's also State's
                                  Exhibit 7, admitted in evidence. The defendant knew his conduct was
                                  wrong. Fast forward to January 2014, where he meets with Mickey
                                  Kinney at Gulf Bend, where he says that he's homesick for prison.
                                  That's State's Exhibit 9. Fast forward again to July of 2014 where
                                  he's with Mickey Kinney again at Gulf Bend and he states that he
                                  wants to kill a cop and he also states that he has not been on Lexapro
                                  for at least two days. See State's Exhibits 8. One month later, August
                                  19, 2014, which is the date of the offense in this case, the defendant
                                  starts a fire, he threatens a fireman, stating do you want to die tonight,
                                  then he stabs the fireman with a knife who is then hospitalized for
                                  four days. I believe the evidence shows that it was three days in the
                                  ICU.        Later on that same day, because he knew his conduct was
                                  wrong, he hides the knife so well that it's still never been recovered;
                                  however, y' all may remember we had multiple firemen testify that they
                                  saw the knife in Mr. Engles hand while he stabbed their friend, Brian
                                  Smolik, who is putting out a fire. Their testimony also showed that he
                                  left the scene of the crime because he knew his conduct was wrong.
                                  One hour later, after being apprehended by the Yorktown Police
                                  Department, during the ride to jail, admitted in State's Exhibit 4, he
                                  denied stabbing anybody and that's, again, evidence that he knew the


C:\Usel'!l\cynth ia_horactM ppData\Local\ Tcmp\notcsFFF692\v 18-0008 .dO I.wpd   55
                                conduct was wrong. On the same ride to jail he also stated that the
                                victim was in the wrong place at the wrong time and he apologized.
                                That's also in State's Exhibit 4, which was the audio/video in the
                                police vehicle. A few hours later, in the early hours of the morning
                                while interviewed by the Texas Ranger, Troy Wilson, the defendant
                                stated this is what it took, and he was referring to his plan to go back
                                to prison. That's in State's Exhibit 5.
                                THE COURT: Thirty seconds.

                                MR. MANNJNG: Yesterday you heard Mickey Kinney say that he met
                                with Mr. Engle about every week for about a year and never once did
                                he complain about his medications. You also heard yesterday the
                                Defense expert testify that he did not see any evidence to support not
                                guilty by reason of insanity. And then you heard the court-appointed
                                expert, Dr. Kutnick, say that the defendant does not meet the criteria
                                for insanity.

                                You are instructed that insanity caused by involuntary intoxication by
                                prescription medication is a defense to prosecution for an offense
                                when it is shown that the accused has exercised no independent
                                judgment or volition in taking the intoxicant and, and that's the critical
                                word, and as a result of his intoxication he did not know that his
                                conduct was wrong. That's the critical element and that is the element
                                that has been wholly unproved by the Defense and, in fact, the
                                converse has been proven emphatically by the State. He absolutely
                                knew what he did was wrong. So if you believe at the end of the day
                                that he's got mental illness, that's fine. I think he does. If you believe
                                at the end of the day that he was intoxicated, I don't think the evidence
                                shows that at all. But even if you believe it, that's fine, too, because
                                that's not the issue. Those are red herrings. The question is was that
                                mental illness an intoxication to the degree that stabbing a human
                                being is the same as drinking a cup of coffee, that's what that means.
                                And that's what Dr. Kutnick was explaining. You know, the guy
                                shoots a guy and sits there and finishes his coffee because he did a
                                good thing, he didn't know what he did was wrong. He's talking about
                                a case where he believed insanity probably really was raised by the
                                facts. And that's the way you behave when you're truly insane,
                                because you don't know what you did was right or wrong. In this case,
                                of course, the evidence is overwhelming that he knew what he did was
                                wrong, and we're going to talk about that a little bit more.

                                This defendant starts a fire to attract the police. Fire Department gets
                                there first, they start putting the fire out. He threatens them, don't put


C:\Usen\cynth ia_ horaccAAppOata\Local\Temp\notesFFF692\v 18.0008.d0 I.wpd   56
                                 that fire out, asked them if they want to die tonight. Why is he angry?
                                 Because they're putting out the fire that he wants to attract Campos to
                                 the scene. He stabs a fireman to get him to stop putting the fire out. He
                                 threatens other firemen with a knife. He turns and runs, hides his
                                 weapon, expresses no surprise at being arrested, and after he is arrested
                                 he explains that he had been telling people he wanted to go back to the
                                 pen and nobody would listen and this is what it took. In those words
                                 this is what it took. That tells you everything you need to know. That
                                 statement that he made to Texas Ranger Troy Wilson tells you
                                 everything. This is what it took. It tells you what his mindset was, it
                                 tells you what the plan was, it tells you what the motive was, it tells
                                 you everything. Then you go back through the records with Gulf Bend
                                 and you realize he's been talking about going back to prison for almost
                                 a year at the time he stabs Brian Smolik, way before he's ever on
                                 Lexapro, way before he's ever on Lexapro. He's missing prison, he
                                 wants to go back to prison. Before he's on Lexapro, as Mr. Manning
                                 pointed out, I think it was November of 2013, he's not on Lexapro
                                 until sometime in March, he's being obsessed and he tells them, he
                                 says -- he says to Gulf Bend I use rage stage as an excuse to get
                                 violent. Okay? Those are his words. It's not my words, it's not Gulf
                                 Bend's words, that's Kirk Engles words, I use rage stage as an excuse
                                 to become violent three, four months before he ' s ever put on Lexapro.
                                 In July when he's talking about killing a police officer he hadn' t been
                                 on Lexapro for two days. He never complained about Lexapro, never
                                 told anybody there were any of these effects he's complained of and
                                 none of his descriptions of his life and none of the witnesses'
                                 descriptions of his life describe any kind of that degree of craziness
                                 that he wants you to believe that he suffered. His mother said he cried
                                 a lot, you know, he wasn't having rage attacks, he wasn't killing
                                 people. Lexapro had nothing to do with this. This is just the pattern of
                                 Mr. Engle's life, it is the pattern of his life. And especially with public
                                 servants, it's just the way it is. He's been twice before for attacking
                                 public servants. He wasn't on Lexapro then. He tells you he just fell
                                 over on a female officer. Well, you know what? You don't go to
                                 prison for accidentally falling over on female officers. It's a sad life
                                 but that's not a defense. So let's talk about Mr. Engle very briefly. The
                                 Defense puts on Mr. Engle and he talks about the life he' s had. And
                                 it's a sympathetic story and I think some of it, if not most of it, is
                                 probably true. I think he had a bad life. I think there's no doubt he's
                                 had a bad life. And that's a sad and unfortunate thing. But what I
                                 don't think any reasonable juror can believe from his testimony is that
                                 he remembers everything from the morning that he attacked Brian
                                 Smolik from the morning and from the afternoon up until he sees the


C:\Users\cynthia_ hornce\AppData\Local\Temp\notesf FF692\v 18-0008.d0 I. wpd   57
                                 flames and then forgets. That's just selective memory, because that's
                                 when he starts doing bad stuff. He remembers everything up to the
                                 point that he starts committing crimes and then he conveniently blacks
                                 out. Well, that's an absurdity. That's an excuse. That's nonsense. You
                                 know, I remember getting up, I remember taking my pills, I remember
                                 going to Carlos Villarreal's and I remember not drinking beer. How
                                 about that one? He specifically recalls that. But we know that's
                                 garbage. Carlos Villarreal is that nasty little guy that's yelling at the
                                 police on that video, the F U, he's yelling at Campos the whole time
                                 Campos is out there in the yard. He's the one who told the officers,
                                 yeah, he drank beer. That's his buddy. He doesn't have any reason to
                                 lie about that. Of course he drank beer. And what does he tell you he
                                 remembers? Yeah, they came over and started drinking beer, sure
                                 enough. Sure enough, but that's when I left. Now, that's what you're
                                 supposed to believe. Well, we know that's not what happened. In fact,
                                 I suspect the evidence suggests very strongly that probably part and
                                 parcel of this assault is whatever drinking this defendant chose to do
                                 that day. And that's not a defense. But this memory up until the fire,
                                 now we're talking hours after the alleged ingestion ofLexapro. Don't
                                 get me wrong, I mean the evidence proves, it shows you all that
                                 Lexipro stuff is just garbage to begin with, I mean it's just nonsense,
                                 it's not true. But if you think there's anything to it, bear in mind that
                                 this assault on Brian Smolik comes at 8:30, 9:00 in the evening. He
                                 took that pill in the morning. When he's talking to Ranger Troy
                                 Wilson it's at 2:30 in the morning. Assuming he took the pill when he
                                 woke up, whenever that was, that's hours and hours and hours and
                                 hours later. There' s no blackout then. There's no telling Troy Wilson
                                 I don't remember, everything is black, you know, I don' t know. He
                                 knew exactly what happened. And what did he tell you? He said, look,
                                 I've been on meds and I've been telling people I can't make it out here
                                 and this is what it took. This is what it took. I had to stab a guy to get
                                 back in the pen. You guys wouldn't listen to me, this is what it took,
                                 you know, sorry. Well, Troy says, okay, well, let me give you your
                                 rights and let's see, you know, let's talk about it some more and he
                                 goes you have the right to terminate your interview. What does he say?
                                 He says terminate, stands up and walks out. Now, that doesn't sound
                                 like an insane person to me.

(Docket Entry No. 18-26, pp. 5-29).

                The record shows that the prosecutor was not trying to prove Engle's guilt by referring to his

post-Miranda silence but to his demeanor and his responsiveness and his lack of intoxication. Engle


C:\Users\cynth ia_homce\A ppData\Local\ Tcmp\notesFFF692\v 18-0008 .dO I.wpd   58
was asserting a defense on which he had the burden of proof. He was claiming he stabbed the victim

while he was under the influence of an intoxicant. The issue of the stabbing was settled. In fact,

Dornburg noted that the defense did not contest the stabbing and that Engle had apologized for the

stabbing. The prosecutor pointed to Engle' s responses which showed that Engle was not intoxicated

at the time he stabbed Smolik. Additionally, Engle cannot show that he was harmed by the

prosecutor's alleged mistakes. Dr. Demoor' s testimony was not at all convincing. The State was able

to prove that Engle committed a premeditated act and was alert and cogent at the time of the offense

and soon thereafter. According to Dr. Kutnick, Engle had feelings of rage before he began taking

Lexapro. See IV RR 143-147. So, any references to Engle's post-Miranda silence did not prejudice

his ability to prove up his defense. There really was no defense. Accordingly, the state court's

decision was a reasonable application of the law to the facts and was not contrary to clearly-

established federal law as determined by the Supreme Court of the United States. Relief cannot be

granted under 28 U.S.C. § 2254(d)(1).

               Engle is not entitled to federal habeas corpus relief on this claim.

IX.            Request for an Evidentiary Hearing

               Engle requests an evidentiary hearing in this case. Section 2254( e)(2) provides:

                               If the applicant has failed to develop the factual basis of a claim in
                               State court proceedings, the court shall not hold an evidentiary
                               hearing on the claim unless the applicant shows that-
                               (A) the claim relies on-
                               (I) a new rule of constitutional law, made retroactive to cases on
                               collateral review by the Supreme Court, that was previously
                               unavailable; or
                               (ii) a factual predicate that could not have been previously discovered
                               through the exercise of due diligence; and




C:\Users\cynthia_horacMppData\Local\Tcmp\notesFFF692\v 18-0008.d0 l .wpd   59
                                  (B) the facts underlying the claim would be sufficient to establish by
                                  clear and convincing evidence that but for constitutional error, no
                                  reasonable factfinder would have found the applicant guilty of the
                                  underlying offense.

I d.

                The decision whether to conduct an evidentiary hearing is committed to this Court's

discretion. See Williams v. Taylor, 529 U.S . 420, 436 (2000) (stating that it was "Congress' intent

to avoid unneeded evidentiary hearings in federal habeas corpus" proceedings); Conner v.

Quarterman, 477 F.3d287, 293 (5th Cir. 2007)(citingRoberts v. Dretke, 381 F.3d491, 497 (5th Cir.

2004) (citation omitted)); McDonald v. Johnson, 139 F.3d 1056, 1060 (5th Cir. 1998).

                Where there is a factual dispute that, if resolved in the petitioner's favor, would entitle him

to relief, and the State has not afforded the petitioner a full and fair hearing, a federal habeas corpus

petitioner is entitled to an evidentiary hearing. Clarkv. Johnson, 202 F.3d 760, 766 (5th Cir. 2000);

Perillo v. Johnson, 79 F.3d 441, 444 (5th Cir. 1996). However, a petitioner is not entitled to an

evidentiary hearing "if his claims are merely conclusory allegations unsupported by specifics or

contentions that in the face of the record are wholly incredible." Young v. Herring, 938 F.2d 543,

559 (5th Cir. 1991). "If it appears that an evidentiary hearing is not required, the judge shall make

such disposition ofthe petition as justice shall require." Rule 8 of the Rules Governing Section 2254

Cases.

                 This Court has been able to resolve all issues raised in this case based on the pleadings and

state-court records. As already discussed, the facts and claims Engle seeks to develop lack merit.

Engle has failed to provide a factual basis for granting an evidentiary hearing. This Court determines

that an evidentiary hearing is not required because there are no relevant factual disputes that would



C:\Users\cynth ia_ horace\AppData\Local\ Temp\notesFFF 692\v 18-0008 .dO I .wpd   60
require development in order to assess the claims. Robinson v. Johnson, 151 F.3d 256,268 (5th Cir.

1998), cert. denied, 526 U.S. 1100 (1999) .

                 Engle argues there should be no presumption of correctness or deference given to the state

court's findings because the state habeas judge did not conduct a hearing. A state court's factual

determinations are entitled to a presumption of correctness under§ 2254( e)( 1), regardless ofwhether

the state habeas court held a live evidentiary hearing, versus a paper hearing, or whether the state

habeas judge was the same judge who presided at trial. See Morrow v. Dretke, 367 F.3d 309, 315

(5th Cir. 2004); Valdez v. Cockrell, 274 F.3d 941 , 951 (5th Cir. 2001); Carter v. Johnson, 131 F.3d

452, 460 n.13 (5th Cir. 1997); Hudson v. Quarterman, 273 F. App'x 331 , 2008 WL 1708998 (5th

Cir. 2008); Bass v. Dretke, 82 F. App'x 351 , 2003 WL 22697282, at *3 (5th Cir. 2003). The

AEDPA's deferential scheme is mandatory and applies to all claims adjudicated on the merits in

state court. Valdez, 274 F.3d at 950. In Ex parte Torres, 943 S.W.2d 469, 472 (Tex. Crim. App.

1997), in addressing whether the applicant's subsequent petitions were barred under Article 11.07,

Section 4, of the Texas Code of Criminal Procedure, the Texas Court of Criminal Appeals

determined that "a denial' signifies that we addressed and rejected the merits of a particular claim

while a 'dismissal' means that we declined to consider the claim for reasons unrelated to the claim's

merits."

                 Even if this Court did not presume the correctness of the state habeas court' s fmdings, the

Texas Court of Criminal Appeals presumably applied correct standards of federal law and made

findings consistent with its decision. The Supreme Court has established that a state court' s failure

to make explicit findings of fact does not affect the deference a court must accord the state court' s

determination. See Harrington v. Richter, 562 U.S. 86, 98 (2011)("[D]eterrnining whether a state


C:\Use~\cyn lh ia_hontce\A ppData\Local\ Temp\notesFFF692\v I8.()()()8.d0 I. wpd   61
court's decision resulted from an unreasonable legal or factual conclusion does not require that there

be an opinion from the state court explaining the state court' s reasoning." (citations omitted)). See

also Amos v. Thornton, 646 F.3d 199, 205 (5th Cir. 2011) (per curium) (finding that deference to the

state court is not diminished when the state court "did not explain the reasons for its determination").

                 Engle's request for an evidentiary hearing is DENIED.




X.               Conclusion

                 Respondent's Motion for Summary Judgment is GRANTED. Engle's petition for a writ of

habeas corpus is DENIED. This case is DISMISSED. Engle's motion for evidentiary hearing and

appointment of counsel are DENIED as moot. Any remaining pending motions are DENIED as

moot.

                 The Supreme Court has stated that the showing necessary for a Certificate of Appealability

is a substantial showing of the denial of a constitutional right. Hernandez v. Johnson, 213 F.3d 243 ,

248 (5th Cir. 2000) (citing Slack v. McDaniel, 529 U.S. 473, 483-84 (2000)). Under that standard,

an applicant makes a substantial showing when he demonstrates that his application involves issues

that are debatable among jurists of reason, that another court could resolve the issues differently, or

that the issues are suitable enough to deserve encouragement to proceed further. See Clark v.

Johnson, 202 F.3d 760, 763 (5th Cir. 2000). Where a district court has rejected a prisoner' s

constitutional claims on the merits, the applicant must demonstrate that reasonable jurists would find

the district court's assessment of the constitutional claims debatable or wrong. Slack, 529 U.S. 484.




C:\Uscrs\cynth ia_horace\A ppData\Local\ Temp\notesFFF 692\v 18-0008 .dO I .wpd   62
                This Court denies Engle' s petition after careful consideration of the merits of his

constitutional claims. This Court denies a COA because Engle has not made the necessary showing

for issuance. Accordingly, a certificate of appealability is DENIED.

                                  SIGNED at Victoria, Texas, on                                 :Z.2   ' 2019.




                                                                                   UNITED STATES DISTRICT JUDGE




C :\Usc~\cynth ia _ horace\A ppData\Local\ Temp\notesFFF692\v 18-0008 .dO I .wpd
                                                                                     63
